                Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 1 of 84



Gregory A. Kasper
kasperg@sec.gov
Stephen C. McKenna
mckennas@sec.gov
Mark. L. Williams
williamsml@sec.gov
SECURITIES AND EXCHANGE COMMISSION
1961 Stout Street, 17th Floor
Denver, Colorado 80294
(303) 844-1000

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



SECURITIES AND EXCHANGE COMMISSION,

                                       Plaintiff,                  1:19-cv-10927

       - v. -
                                                                COMPLAINT AND JURY
MIMEDX GROUP, INC.,                                                  DEMAND
PARKER H. PETIT,
WILLIAM C. TAYLOR,                                                       ECF CASE
MICHAEL J. SENKEN,

                                       Defendants.


       Plaintiff United States Securities and Exchange Commission (the “SEC”), for its

Complaint against defendants MiMedx Group, Inc. (“MiMedx” or the “Company”), Parker H.

Petit (“Petit”), William C. Taylor (“Taylor”), and Michael J. Senken (“Senken”) (collectively,

“Defendants”), alleges as follows:

                                           SUMMARY

      1.         From 2013 through the third quarter of 2017 (the “Relevant Period”), MiMedx, a

biotechnology company that specializes in selling wound care and surgical products, engaged in a

wide-ranging fraud designed to artificially inflate the company’s reported revenue. Three MiMedx
             Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 2 of 84



senior executives, since separated from the Company, orchestrated the fraud: board chairman and

chief executive officer (“CEO”) Petit, director, president, and chief operating officer (“COO”)

Taylor, and chief financial officer (“CFO”) Senken (collectively, the “Individual Defendants”).

This pervasive, long running fraud involved MiMedx’s relationship with five of its largest

distributors, and resulted in MiMedx misstating millions of dollars of revenue in its financial

statements viewed by investors.

      2.       From the first quarter of 2013 through the third quarter of 2017, MiMedx

improperly recognized revenue at the time it shipped products to Distributor E, its largest

distributor. This improper revenue recognition occurred because of a secret side arrangement

between MiMedx and Distributor E, entered into by Petit and Taylor, with Senken’s knowledge.

This secret side arrangement materially altered the terms of MiMedx’s relationship with

Distributor E, including allowing Distributor E to pay MiMedx only when it resold the products,

and crediting Distributor E for lost, damaged, or returned products. This side arrangement with

Distributor E should have prevented MiMedx from recognizing revenue at shipment.

      3.       By 2015, MiMedx’s sales to Distributor E were gradually decreasing. As a result,

during the last three quarters of 2015, Petit and Taylor caused MiMedx to improperly record

revenue by entering into and concealing side arrangements with four additional distributors:

Distributor A, Distributor B, Distributor C, and Distributor D. Petit and Taylor’s concealment of

side arrangements with these distributors caused MiMedx to improperly recognize revenue

representing at least 6% to 14% of its reported revenue each quarter.

      4.       In the second quarter of 2015, Taylor offered payment terms for Distributor A that

did not require Distributor A to pay for a $1.9 million order until it received authorization from a

foreign government to sell the product, and Taylor misled MiMedx accounting staff about the




                                                -2-
            Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 3 of 84



status of the authorization. In the fourth quarter of 2015, Taylor concealed from MiMedx

accountants that he had made a secret side arrangement with Distributor A that it need not pay

for a $2.54 million order until the product was resold, and that Distributor A could return the

product if Distributor A was unable to resell it. Taylor’s actions with Distributor A caused

MiMedx to improperly and prematurely recognize millions of dollars of revenue.

      5.       Also in the second quarter of 2015, Petit and Taylor caused MiMedx to

improperly record $1.4 million of revenue from product sales to Distributor B, by concealing

from MiMedx accountants that they had arranged for MiMedx to: (i) pay the owner of

Distributor B $200,000 to induce Distributor B to buy products that quarter; and (ii) ship $1.2

million of products that Distributor B did not need or want with the agreement that Distributor B

could swap for different products in the following quarter.

      6.       In the third quarter of 2015, Petit and Taylor caused MiMedx to improperly

recognize $4.6 million of revenue by concealing from MiMedx accountants that the two of them

had altered the payment terms of the agreement between MiMedx and Distributor C. Distributor

C was a startup distributor without available means to pay MiMedx, yet Petit and Taylor assured

Distributor C’s principal that MiMedx would be flexible about payment. Then, during the fourth

quarter of 2015, Petit caused MiMedx to improperly recognize an additional $1 million in

product sales to Distributor C. Petit did so by touting Distributor C’s more than $1.2 million of

payments to MiMedx for past orders as evidence that Distributor C could pay for its orders, but

concealing from MiMedx’s accountants that Distributor C’s payments had been funded by a $1.5

million loan from Petit’s family to Distributor C.

      7.       In the third quarter of 2015, Petit and Taylor again entered into a side agreement

that changed material terms of a purchase without disclosing the changes to MiMedx’s




                                               -3-
            Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 4 of 84



accounting department, causing MiMedx to improperly recognize $2.2 million in revenue.

Similar to Petit and Taylor’s side arrangement with Distributor C, Petit and Taylor assured the

owner of Distributor D that MiMedx would not require payment in the timeframe stated on the

invoice, and that Distributor D could swap unwanted products in later quarters. Then, in the

fourth quarter of 2015, Petit caused MiMedx to improperly recognize another $450,000 in

product sales to Distributor D by sending Distributor D a secret, backdated side letter granting

Distributor D a right of return if MiMedx’s negotiations to acquire Distributor D did not come to

fruition. Both of these side agreements materially changed the terms with Distributor D, and

caused MiMedx to improperly and prematurely recognize millions of dollars of revenue.

      8.       While directing the misstatement of MiMedx’s published financial results, Petit,

Taylor, and Senken consistently touted the company’s artificial revenue growth in SEC filings,

press releases, and analyst calls. And from 2016 through early 2018, to cover up their

misconduct, Petit, Taylor, and Senken repeatedly lied to and withheld critical information from

the Audit Committee of MiMedx’s Board of Directors (“Audit Committee”), outside auditors, and

outside counsel concerning the company’s revenue recognition practices with the five distributors.

      9.       Ultimately, Defendants’ fraud was uncovered and disclosed to the public in a

series of announcements from February 2018 through July 2018. During that time period,

MiMedx’s stock price fell by approximately 73%, from $14.47 to $3.93, eliminating over $1

billion of MiMedx’s shareholder value. In June 2018, Petit, Taylor and Senken separated from

MiMedx, and in September 2018, following an investigation by outside counsel, MiMedx’s

Board of Directors determined that each of the separations were “for cause.”




                                               -4-
             Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 5 of 84



             NATURE OF THE PROCEEDINGS AND REQUESTED RELIEF

       10.     The SEC brings this action pursuant to the authority conferred upon it by Section

22(a) of the Securities Act of 1933 (“Securities Act”) [15 U.S.C. § 77v(a)] and Sections 21(d),

21(e), and 27 of the Securities Exchange Act of 1934 (“Exchange Act”) [15 U.S.C. §§ 78u(d)-(e)

and 78aa]. The SEC seeks permanent injunctions against each of the Defendants, enjoining them

from engaging in the transactions, acts, practices, and courses of business alleged in this

Complaint and from violating, directly or indirectly, the laws and rules alleged in this Complaint;

disgorgement of all ill-gotten gains from the unlawful activity set forth in this Complaint

together with prejudgment interest; civil penalties pursuant to Section 21(d) of the Securities Act

[15 U.S.C. § 77t(d)] and Section 20(d) of the Exchange Act [15 U.S.C. § 78u(d)] against all

Defendants; and, against the Individual Defendants, officer and director bars pursuant Section

20(e) of the Securities Act [15 U.S.C. § 77t(e)] and Section 21(d)(2) of the Exchange Act [15

U.S.C. § 78u(d)(2)]. The SEC also seeks an order directing Petit and Senken to reimburse

MiMedx for all bonuses, incentive-based and equity-based compensation, and/or profits realized

from their sale of MiMedx stock pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 [15

U.S.C. § 7243(a)]. The SEC seeks any other relief the Court may deem appropriate pursuant to

Section 21(d)(5) of the Exchange Act [15 U.S.C. § 78u(d)(5)].

                                JURISDICTION AND VENUE

       11.     This Court has jurisdiction over this action pursuant to Section 22(a) of the

Securities Act [15 U.S.C. § 77v(a)] and Sections 21(d), 21(e), and 27 of the Exchange Act [15

U.S.C. §§ 78u(d), 78u(e), and 78aa].

       12.     Venue lies in this Court pursuant to Section 22(a) of the Securities Act [15 U.S.C.

§ 77v(a)] and Sections 21(d), 21A, and 27 of the Exchange Act [15 U.S.C. §§ 78u(d), 78u-1, and




                                                -5-
             Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 6 of 84



78aa]. Certain of the acts, practices, transactions, and courses of business alleged in this

Complaint occurred within the Southern District of New York and were effected, directly or

indirectly, by making use of means or instrumentalities of transportation or communication in

interstate commerce, or the mails, or the facilities of a national securities exchange. During the

relevant period, MiMedx’s stock was traded on the Nasdaq Stock Market (“Nasdaq”), which is

located in the Southern District of New York. MiMedx’s stock is currently traded on OTC Link,

whose parent company is located in the Southern District of New York. The false and

misleading statements identified in this Complaint were made into, among other places, this

district and, upon information and belief, investors in this district read and relied upon the false

and misleading statements in making investment decisions.

                                          DEFENDANTS

       13.     MiMedx Group, Inc.: MiMedx is a biotechnology company. It is a Florida

corporation headquartered in Marietta, Georgia. MiMedx’s securities are registered under

Section 12(b) of the Exchange Act, and, until November 2018, traded on Nasdaq Global Market.

MiMedx’s securities are currently traded on OTC Link. On July 3, 2013, MiMedx filed a Form

S-3 registering an offering of new shares of stock, and, through that offering, MiMedx raised $34

million. During the Relevant Period and most recently on June 7, 2016, MiMedx filed Forms S-

8 to register shares of stock used to provide equity and incentive compensation to its employees,

executives, and directors.

       14.     Parker H. Petit: Petit is a resident of Roswell, Georgia. Petit was MiMedx’s

chairman and CEO from February 2009 to June 2018. In this role, Petit exercised control over

the management, general operations, sales personnel, and related policies of MiMedx, as well as

the specific activities upon which MiMedx’s violations (as alleged herein) are based. Petit




                                                 -6-
             Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 7 of 84



signed and certified each of MiMedx’s Forms 10-K and certified each of MiMedx’s Forms 10-Q

filed between 2013 and November 2017. Petit also signed management representation letters

provided to Auditor A, MiMedx’s auditor until August 2017, for each annual audit and quarterly

review from 2013 through the second quarter of 2017. Petit signed management representation

letters provided to Auditor B, MiMedx’s auditor from August 2017 through December 2018, for

the quarterly review of the third quarter of 2017. Prior to joining MiMedx, Petit had spent more

than 25 years as CEO of multiple publicly traded companies.

       15.     William C. Taylor: Taylor is a resident of Roswell, Georgia. Taylor was

MiMedx’s president and COO from 2011 to June 2018, and also served on MiMedx’s board of

directors. In this role, Taylor exercised control over the management, general operations, sales

personnel, and related policies of MiMedx, as well as the specific activities upon which

MiMedx’s violations (as alleged herein) are based. Taylor is an experienced business executive.

Prior to joining MiMedx, Taylor was President and CEO of a company with approximately $85

million in annual revenue.

       16.     Michael J. Senken: Senken is a resident of Roswell, Georgia. Senken was

MiMedx’s CFO from 2011 to June 2018. Senken signed and certified each of MiMedx’s Forms

10-K and Forms 10-Q filed between 2013 and November 2017. Senken also signed management

representation letters provided to Auditor A for each annual audit and quarterly review from

2013 through the second quarter of 2017. Senken signed management representation letters

provided to Auditor B for the quarterly review of the third quarter of 2017. Senken completed

all required training and passed the certified public accountant (“CPA”) examination. Senken is

an experienced business executive. Prior to joining MiMedx, he was CFO of multiple

companies.




                                               -7-
                Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 8 of 84



                                              FACTS

I.      Background

                A.   MiMedx’s Business

        17.      MiMedx is a regenerative medicine biotechnology company that manufactures

and sells a variety of products derived from human placental, amniotic, and umbilical tissues.

MiMedx sells these products through its in-house sales force, sales agents, and third-party

distributors.

        18.      MiMedx’s products included wound care and surgical allografts (tissue grafts

transplanted between unrelated individuals), sold under the names EpiFix and AmnioFix, similar,

private label allografts sold under various brand names, and an injectable amniotic liquid product

called OrthoFlo.

        19.      MiMedx made direct sales to some customers, and recognized revenue for those

sales at the time of shipment. In addition to making direct sales to customers, MiMedx also

consigned products to certain customers. Consignment sales are different from direct sales in

that, among other things, products are shipped but there is no obligation to pay until the products

are actually used, the seller retains risk of loss for the products, and the customer can return

unsold products. In relevant SEC filings, MiMedx disclosed that, for consignment customers,

revenue was recognized at the time the product was used or implanted.

                B.   MiMedx’s Accounting Responsibilities and Policies

        20.      As a public company, MiMedx was required to file quarterly and annual reports

with the SEC that presented its financial results in conformity with U.S. Generally Accepted

Accounting Principles (“GAAP”). GAAP are a collection of rules, procedures, and standards

that govern accepted accounting and financial reporting practice in the United States.




                                                -8-
             Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 9 of 84



       21.     Pursuant to GAAP, MiMedx cannot recognize revenue in connection with sales of

its products until the revenue is realized or realizable and earned, which occurs only when each

of the following conditions is met: (i) persuasive evidence of an arrangement exists; (ii) delivery

has occurred or services have been rendered; (iii) the seller’s price to the buyer is fixed or

determinable; and (iv) collectibility is reasonably assured.

       22.     MiMedx disclosed its revenue recognition policy in each annual and quarterly

report during the Relevant Period. For example, MiMedx’s 2015 Form 10-K states:

       The Company sells its products primarily through a combination of a direct sales
       force, independent stocking distributors and third-party representatives in the U.S.
       and independent distributors in international markets. The Company recognizes
       revenue when title to the goods and risk of loss transfers to customers, provided
       there are no material remaining performance obligations required of the Company
       or any matters of customer acceptance. In cases where the Company utilizes
       distributors or ships products directly to the end user, it recognizes revenue
       according to the shipping terms of the agreement provided all revenue recognition
       criteria have been met. A portion of the Company’s revenue is generated from
       inventory maintained at hospitals or with field representatives. For these
       products, revenue is recognized at the time the product has been used or
       implanted.

       23.     As detailed herein, Defendants failed to follow MiMedx’s policies or to put

adequate procedures in place to ensure that the Company’s revenue was properly reported.

             C.    MiMedx’s Financial Statements and Disclosure of Fraud

       24.     As a result of the Defendants’ fraud, MiMedx misstated revenue and other

important financial metrics in periodic reports filed with the SEC from 2013 through 2017.

       25.     During the Relevant Period, Petit, Taylor, and Senken reviewed each of

MiMedx’s quarterly and annual reports before they were filed with the SEC. For each annual

and quarterly report, Petit and Senken signed certifications required by sections 302 and 906 of

the Sarbanes-Oxley Act. Petit and Senken signed each MiMedx annual report, and Senken

signed each MiMedx quarterly report.



                                                -9-
             Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 10 of 84



       26.     Defendants’ fraud began to unravel in the first quarter of 2018 when MiMedx’s

auditor, Auditor B, requested additional information about MiMedx’s revenue recognition for

Distributor E and about the two prior Audit Committee investigations. In a February 20, 2018

Form 8-K, MiMedx announced it would delay filing its 2017 Form 10-K in order to conduct an

investigation led by outside counsel into allegations related to revenue recognition and certain

sales and distribution practices.

       27.     In a June 7, 2018 Form 8-K, MiMedx disclosed it would be restating its financial

statements for fiscal years 2012-2016 and its condensed financial statements for the first three

quarters of 2017.

       28.     In June 2018, Petit, Taylor, and Senken separated from MiMedx. In a September

20, 2018, Form 8-K, MiMedx disclosed that the Board of Directors and Compensation

Committee had determined that the separations of Petit, Taylor, and Senken were “for cause.”

       29.     In a November 7, 2018, Form 8-K, MiMedx disclosed it had received a delisting

notice from Nasdaq for failure to file required periodic reports. In a December 7, 2018, Form 8-

K, MiMedx disclosed that Auditor B had resigned as its auditor. MiMedx has not yet filed

restated financial statements.

       30.     As a result of the fraud detailed in this Complaint, MiMedx misstated its revenue

and operating income, among other financial statement accounts, in every annual and interim

period from 2013 through 2017. The fraud also allowed MiMedx to consistently meet or exceed

its revenue estimates from 2013 to 2017.

II.    MiMedx’s and Taylor’s Fraudulent Conduct Related to Distributor A

       31.     In 2015, Distributor A was a MiMedx distributor located in Saudi Arabia.

Distributor A purchased MiMedx products for resale to Saudi government-run medical facilities.




                                               - 10 -
                Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 11 of 84



Prior to reselling products to these facilities, Distributor A needed procurement authorization –

also referred to as a public tender – from the Saudi Ministry of Health.

          32.     In the second quarter of 2015, Taylor offered extended payment terms to

Distributor A that were contingent on Distributor A receiving a public tender from the Saudi

government and misled MiMedx accounting staff about the payment terms. Taylor’s actions

caused MiMedx to improperly and prematurely recognize approximately $1.9 million in

Distributor A revenue, which represented approximately 4% of MiMedx’s second quarter

reported revenue.

          33.     In the fourth quarter of 2015, Taylor entered into a secret side agreement with

Distributor A with similar contingent payment terms that he did not disclose to MiMedx

accounting staff. Taylor’s actions caused MiMedx to improperly and prematurely recognize

approximately $2.5 million in Distributor A revenue, which represented approximately 5% of

MiMedx’s fourth quarter reported revenue.

                A.   Fraudulent and Improper Recognition of Distributor A Revenue in the
                     Second Quarter 2015

          34.     In June 2015, Distributor A placed an initial order to purchase approximately $1.9

million of MiMedx products. Distributor A secured this order with a letter of credit (a letter

from a bank guaranteeing payment), as required by the February 2015 distribution agreement

between the parties.

          35.     In mid-June 2015, MiMedx and Distributor A negotiated a second order, also for

approximately $1.9 million. At Taylor’s direction, this second order was not secured by a line of

credit.




                                                 - 11 -
                Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 12 of 84



          36.     For this second order, MiMedx offered Distributor A extended payment terms for

the order that were contingent on resale by Distributor A, with the knowledge and approval of

Taylor.

          37.     In a June 15, 2015 email that Taylor received, Sales Executive 1 told Distributor

A that, after speaking with Taylor, MiMedx was willing to extend payment terms provided

shipment occurred on June 29, the next-to-last day of the second quarter. Sales Executive 1 also

said that MiMedx would allow Distributor A to “return the 2nd order at no cost to” Distributor A

if the Saudi government did not award the public tender as expected.

          38.     On June 25, 2015, Distributor A emailed Taylor and Sales Executive 1 the

payment terms for the order “as per our discussion dated (24/06/15).” The terms state “Payment

upon the following: (a) PO is for [Ministry of Health] tender. Payment follow [sic] after 4

months. (b) If we couldn’t sell, we will accept the request from MiMedx to keep the products

and keep trying to liquidate in the market and transfer the money accordingly.” In other words,

Distributor A was not obligated to pay for the second shipment unless Distributor A was able to

resell the product, which required either a second tender from the Saudi Ministry of Health or

Distributor A identifying other customers.

          39.     The same day, Distributor A submitted purchase order (“PO”) 171-2015 for

$1.905 million of MiMedx products. The PO states payment terms are “As per Email Dated:

25/06/2015.”

          40.     When MiMedx accounting personnel asked about the contingent payment terms,

Taylor assured them that, contrary to the June 25 email and PO, Distributor A had already

received the tender award from the Saudi Government and that Distributor A had agreed to a




                                                 - 12 -
             Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 13 of 84



fixed 240 day payment term. In fact, Taylor knew the tender was not yet awarded and that

Distributor A had not agreed to a 240-day fixed payment term.

       41.     Despite Taylor knowing that Distributor A’s payment was contingent on the

tender and subsequent resale, MiMedx improperly recognized $1.905 million in Distributor A

revenue for the second quarter of 2015.

       42.     MiMedx’s recognition of this revenue during the second quarter of 2015 did not

comply with GAAP because the revenue was not realized or realizable and earned.

       43.     The improper, premature recognition of this revenue was material because a

reasonable investor would consider it important to be informed of MiMedx’s actual revenue and

would consider it important that MiMedx’s officers were engaged in fraudulent conduct,

including misstatements of revenue and deceptive acts in furtherance of those misstatements in

order to artificially increase revenue to show quarter-over-quarter revenue growth.

       44.     In light of the above-alleged facts, including the circumstances leading to the

accounting entries, as well as his own background, education, and job responsibilities, Taylor

knew or was reckless in not knowing and was negligent in not knowing that recording the

Distributor A revenue described above during the second quarter of 2015 was improper and did

not comply with GAAP.

             B.   Fraudulent and Improper Recognition of Distributor A Revenue in the
                  Fourth Quarter 2015

       45.     In late December 2015, following discussions with Taylor and Sales Executive 1,

Distributor A placed an order for $2.54 million of MiMedx products.

       46.     MiMedx, through Taylor, offered Distributor A contingent payment terms for the

order that were not disclosed to MiMedx’s accountants.




                                              - 13 -
             Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 14 of 84



       47.     On December 20, 2015, Distributor A submitted PO 212-2015 for $2.54 million

of MiMedx products. The PO states payment terms are “As per Email Dated: 25/06/2015,” the

same payment terms as the June 2015 order described above.

       48.     On December 21, 2015, Taylor, after speaking with MiMedx accounting

personnel, emailed Distributor A stating “[o]ur accountants have asked for a clarification on the

Payment Terms.” Taylor communicated to Distributor A that MiMedx’s accounting proposed a

fixed 180-day payment term.

       49.     Minutes later, Taylor sent a second email describing a secret side arrangement.

Specifically, Taylor’s second email to Distributor A stated that “[i]n the event the tender is

delayed . . . MiMedx will give [Distributor A] additional extended payment terms if requested,

and will assist Distributor A in selling the product or another option would be to repurchase the

product.” Taylor did not disclose this agreement to MiMedx accounting staff.

       50.     On December 23, 2015, Distributor A submitted a revised PO 212-2015 for $2.54

million of MiMedx products. The revised PO stated that payment terms were “6 Months from

the shipping date.”

       51.     On December 28, 2015, Sales Executive 1 forwarded Taylor’s second email to

Distributor A and reiterated “MiMedx will return repurchase [sic] the inventory if needed.”

       52.     Taylor never disclosed to MiMedx accounting staff the second email or the

substance of the contingent payment terms extended to Distributor A.

       53.     MiMedx and Taylor never disclosed to Auditor A the second email or the

substance of the contingent payment terms extended to Distributor A.

       54.     Despite Taylor knowing that Distributor A’s payment was contingent on a tender

from the Saudi Ministry of Health and that he had extended a right of return to Distributor A,




                                               - 14 -
              Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 15 of 84



MiMedx improperly recognized $2.54 million in Distributor A revenue in the fourth quarter of

2015.

        55.        MiMedx’s recognition of this revenue during the fourth quarter of 2015 did not

comply with GAAP because the revenue was not realized or realizable and earned.

        56.        The improper, premature recognition of this revenue was material because a

reasonable investor would consider it important to be informed of MiMedx’s actual revenue and

would consider it important that MiMedx’s officers were engaged in fraudulent conduct,

including misstatements of revenue and deceptive acts in furtherance of those misstatements in

order to artificially increase revenue to show quarter-over-quarter revenue growth.

        57.        In light of the above-alleged facts, including the circumstances leading to the

accounting entries, as well as his own background, education, and job responsibilities, Taylor

knew or was reckless in not knowing and was negligent in not knowing that recording the

Distributor A revenue described above during the fourth quarter of 2015 was improper and did

not comply with GAAP.

III.    MiMedx’s, Petit’s, and Taylor’s Fraudulent Conduct Related to Distributor B

        58.        From 2012-2015, Distributor B was MiMedx’s distributor in Texas and, from

2012-2014, MiMedx’s second largest customer. In the second quarter of 2015, Petit and Taylor

caused MiMedx to improperly and prematurely recognize at least $1.4 million in revenue

associated with a sale of product to Distributor B. The $1.4 million of improperly and

prematurely recognized revenue represented approximately 3% of MiMedx’s reported revenue

for the quarter.




                                                  - 15 -
             Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 16 of 84



             A.      Fraudulent and Improper Accounting Related to a $200,000 Payment to
                     Distributor B’s Principal

       59.       In mid-June 2015, MiMedx and Distributor B began negotiating the terms of

Distributor B’s second quarter purchase. Petit, Taylor, and MiMedx sales personnel worked

directly with Distributor B’s principal to negotiate a proposed $2 million order, which was a

dollar figure MiMedx asked Distributor B to meet.

       60.        Distributor B’s principal had, in earlier periods and pursuant to a consulting

agreement with MiMedx, received MiMedx stock options and restricted stock awards (“RSAs”),

some of which had been voided or cancelled after MiMedx terminated the consulting agreement

in early 2015.

       61.       On or about June 25, 2015, Taylor sent Distributor B’s CFO the terms of a

possible deal between MiMedx and Distributor B. In exchange for Distributor B placing a $2

million order for products in MiMedx’s inventory that could be shipped by June 30, MiMedx

offered, among other things, to (1) grant Distributor B’s principal an additional 2,455 RSAs and

(2) amend Distributor B’s principal’s consulting agreement to extend the term beyond the

vesting date of all previously awarded options and RSAs.

       62.       On or about June 26, 2015, Petit emailed Distributor B’s principal to rescind the

cancellation of Distributor B’s principal’s consulting agreement.

       63.       On or about June 26, 2015, Petit, Taylor, and other MiMedx sales personnel had a

conference call with Distributor B’s principal about Distributor B’s second quarter order. During

that phone call, Distributor B’s principal refused further options or RSAs and, instead, demanded

a $200,000 cash payment from MiMedx as a condition of placing a second quarter order.

Distributor B’s principal was not going to place an order unless he was paid.




                                                 - 16 -
             Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 17 of 84



       64.     In the afternoon of June 26, 2015, Petit sent Distributor B’s principal the revised

terms of a deal between MiMedx and Distributor B. Under the revised terms, in exchange for

Distributor B placing a $2 million order of products in MiMedx’s inventory that could be

shipped by June 30, MiMedx offered to, among other things, (1) pay Distributor B’s principal a

$200,000 “consulting fee” and (2) pay Distributor B’s principal $5,000 for monthly meetings

from July to November 2015 where Distributor B’s principal would provide consulting services.

       65.     Both Petit and Taylor understood that the $200,000 was an inducement to

purchase as opposed to a payment for additional consulting services to be provided by

Distributor B’s principal.

       66.     Despite knowing that Distributor B’s principal was not performing services for

the $200,000 payment, Petit and Taylor directed MiMedx in-house attorneys to prepare an

amendment to the Distributor B principal’s consulting agreement. The amendment stated, “In

consideration of duties or services provided by the Consultant set forth herein, [MiMedx] shall

pay to Consultant a one-time consulting fee . . . to be paid to Consultant on or before June 30,

2015.” In fact, the Distributor B principal never performed any additional consulting services for

the $200,000 payment.

       67.     Petit and Taylor did not disclose to MiMedx in-house legal or accounting staff

that (1) Distributor B’s principal was not going to perform any additional consulting services for

the payment or (2) the payment was an inducement for Distributor B’s second quarter purchase.

       68.     On or about July 2, 2015, MiMedx processed the $200,000 payment to Distributor

B’s principal, and, based on the executed amendment, recorded the payment as an expense.




                                               - 17 -
             Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 18 of 84



       69.     MiMedx’s agreement to pay $200,000 to Distributor B’s principal induced

Distributor B to place his second quarter order. As such, this customer inducement should have

reduced the revenue MiMedx recognized from the Distributor B order.

       70.     The improper recording of the $200,000 payment caused MiMedx to overstate its

Distributor B revenue by $200,000 in the second quarter of 2015.

       71.     MiMedx, Petit, and Taylor never disclosed to Auditor A that the $200,000

payment was an inducement for Distributor B’s second quarter order.

       72.     In light of the above-alleged facts, including the circumstances leading to the

accounting entries, as well as their own background, education, and job responsibilities, Petit and

Taylor knew or were reckless in not knowing and were negligent in not knowing that recording

the Distributor B payment described above during the second quarter of 2015 was improper and

did not comply with GAAP.

             B.    Fraudulent and Improper Accounting Related to MiMedx’s Agreement
                   that Distributor B Could Swap $1.2 Million of Unwanted Products

       73.     MiMedx improperly and prematurely recognized approximately $1.2 million of

revenue in the second quarter of 2015 because Petit and Taylor agreed that MiMedx would ship

unwanted product to Distributor B that Distributor B could swap in subsequent periods.

       74.     On June 26, 2015, Petit sent Distributor B’s principal an email Taylor had sent

Distributor B’s CFO the day before that identified the products and quantities MiMedx had in

inventory and could ship before the end of the quarter. This email attached a document that

identified the products and quantities that MiMedx wanted Distributor B to order in exchange for

the payment to Distributor B’s principal described above.

       75.     In the evening of June 26, 2015, Distributor B submitted PO 15-0626-MIMEDX,

which ordered approximately $2.1 million of MiMedx products. Distributor B ordered the



                                              - 18 -
              Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 19 of 84



specific products and quantities that Distributor B wanted to receive, and not the suggested

product mix reflected in Petit’s email.

        76.     On June 29, 2015, MiMedx sales personnel, copying Petit, reiterated to

Distributor B that it could not ship by the end of the quarter the specific products and quantities

reflected in PO 15-0626-MIMEDX. MiMedx identified products and quantities that it had in

inventory and could ship by the end of the quarter. This product mix included products

Distributor B did not want because it had never sold some of the products and other products

Distributor B did not believe it would be able to sell.

        77.     Petit, Taylor, and other MiMedx sales personnel knew that Distributor B did not

want some of the products listed in MiMedx’s proposed product mix. However, with Petit and

Taylor’s knowledge, MiMedx made a side arrangement that Distributor B could swap unwanted

product during the third quarter of 2015. Specifically, MiMedx sales personnel, with Petit and

Taylor’s knowledge, asked Distributor B to submit a revised PO reflecting the MiMedx-supplied

product mix “so we can ship what we have now in stock and [MiMedx sales personnel] will

physically come back to Dallas to make the changes in early July.”

        78.     Over the course of June 29, 2015, MiMedx further refined for Distributor B the

quantities of products that it had in inventory and could ship prior to the end of the quarter.

        79.     In the afternoon of June 29, 2015, Distributor B submitted PO 15-0626-MIMEDX

REVISED, which ordered the specific products and quantities that MiMedx told Distributor B it

had in stock and could ship prior to the end of the quarter. Based on the revised PO, MiMedx

improperly recognized approximately $1.2 million in Distributor B revenue in the second quarter

of 2015, representing the product shipped to Distributor B that Distributor B planned to swap and

did not plan to resell.




                                                - 19 -
             Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 20 of 84



       80.     Distributor B placed the order based on its agreement with MiMedx that

Distributor B would accept the unwanted products in the second quarter and swap them for the

products Distributor B wanted after MiMedx manufactured them in subsequent periods.

       81.     It was improper for MiMedx to recognize at least $1.2 million of Distributor B

revenue in the second quarter of 2015 because delivery of the products that Distributor B

intended to purchase had not been accomplished and the revenue was not earned. MiMedx’s

recognition of $1.2 million in revenue during the second quarter of 2015 did not comply with

GAAP because the revenue was not realized or realizable and earned.

       82.     Petit and Taylor never disclosed the Distributor B swap agreement referenced

above to MiMedx accounting personnel or Auditor A.

       83.     The improper, premature recognition of this revenue was material because a

reasonable investor would consider it important to be informed of MiMedx’s actual revenue and

would consider it important that MiMedx’s officers were engaged in fraudulent conduct,

including misstatements of revenue and deceptive acts in furtherance of those misstatements in

order to artificially increase revenue to show quarter-over-quarter revenue growth.

       84.     In light of the above-alleged facts, including the circumstances leading to the

accounting entries, as well as their own background, education, and job responsibilities, Petit and

Taylor knew or were reckless in not knowing and were negligent in not knowing that recording

the Distributor B revenue described above during the second quarter of 2015 was improper and

did not comply with GAAP.

       85.     On or about August 7, 2015, Petit signed the management representation letter to

Auditor A in connection with Auditor A’s second quarter 2015 review of MiMedx’s financial

statements. Through this letter, Petit made materially false and misleading statements and




                                              - 20 -
             Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 21 of 84



material omissions regarding transactions with Distributor B, including but not limited to falsely

and misleadingly representing that:

             a. He had fulfilled his responsibilities for the preparation and fair presentation of the

                financial statements in accordance with GAAP;

             b. There were no material transactions that had not been properly recorded in the

                accounting records underlying the financial statements; and

             c. He had no knowledge of any fraud or suspected fraud involving management,

                employees who have significant roles in internal control, or which could have a

                material effect on the financial statements.

IV.    MiMedx’s, Petit’s, and Taylor’s Fraudulent Conduct Related to Distributor C

       86.      In the third quarter of 2015, Petit and Taylor caused MiMedx to improperly and

prematurely recognize approximately $4.6 million in revenue related to sales to Distributor C.

The $4.6 million of improperly and prematurely recognized revenue represented approximately

9.5% of MiMedx’s reported revenue for the quarter.

              A.    Fraudulent and Improper Recognition of Distributor C Revenue in the
                    Third Quarter 2015

       87.      Starting in September 2015, Distributor C replaced Distributor B as MiMedx’s

distributor in Texas. Distributor C was owned by a former MiMedx sales representative who

separated from MiMedx in August 2015.

       88.      Distributor C’s principal ran Distributor C as a side business during his MiMedx

employment. Distributor C had less than $500,000 in annual revenues before it became a

MiMedx distributor and had minimal operating capital. Based on its limited capital and

operating history, Distributor C was not able to pay MiMedx significant amounts until it could

generate cash flow by selling MiMedx products.



                                                 - 21 -
             Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 22 of 84



       89.     To assist Distributor C’s principal’s transition from MiMedx employee to

MiMedx distributor, Petit and Taylor caused MiMedx to provide Distributor C’s principal a

$15,000 per month consulting agreement for “project services relative to the specific entities and

individuals identified by” MiMedx. Petit and Taylor also caused MiMedx to provide a severance

package for Distributor C’s principal upon his separation from MiMedx.

       90.     In the second quarter of 2015, MiMedx acquired a significant supply of a product

from a third party manufacturer that it packaged and resold as a new product line under the brand

name OrthoFlo.

       91.     OrthoFlo is a cryopreserved injectable liquid that must be stored at approximately

negative 80 degrees Celsius, which requires specialized freezers. Distributor C lacked capital to

purchase such freezers, so Petit and Taylor directed MiMedx to purchase freezers and provide

them to Distributor C.

       92.     On or about September 15, 2015, MiMedx and Distributor C signed a distributor

agreement. Under the terms of the agreement, Distributor C was authorized to distribute

OrthoFlo and was required to pay on a fixed 30 day term.

       93.     Before entering into a distributor agreement with Distributor C, MiMedx took no

steps to assess Distributor C’s creditworthiness or ability to pay MiMedx. Petit nonetheless

made the decision to allow Distributor C to order up to $4.6 million in products—a dollar value

determined by Petit and Taylor.

       94.     Between approximately September 24 and September 30, 2015, the last day of the

third quarter, Distributor C ordered approximately $4.6 million of MiMedx products, primarily

MiMedx’s new OrthoFlo product.




                                              - 22 -
              Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 23 of 84



       95.      Distributor C’s $4.6 million order represented MiMedx’s second largest sale in its

history and accounted for 9.5% of MiMedx’s total third quarter 2015 reported revenue.

       96.      Petit and Taylor assured Distributor C’s principal that, contrary to the payment

terms in the Distributor Agreement, MiMedx would be flexible with Distributor C on paying for

the order.

       97.      Despite the fixed 30-day sales term, neither Petit nor Taylor expected Distributor

C to pay MiMedx within 30 days. Petit and Taylor understood that Distributor C was a new

distributor selling a new product, that Distributor C had limited capital until it started selling

products and receiving payment from Distributor C’s customers, and that Distributor C was

therefore not expected to conform with the fixed 30-day term.

       98.      MiMedx, through Petit and Taylor, also assured Distributor C that it could swap

OrthoFlo after accepting the order if the market for certain sizes (OrthoFlo was sold in various

sized vials, ranging from .25 ml to 4 ml) was better than others.

       99.      It was improper for MiMedx to recognize the $4.6 million of Distributor C

revenue in the third quarter of 2015 because MiMedx agreed to swap some of the product,

payment was implicitly excused until Distributor C was paid by its end customers, and MiMedx

failed to obtain reliable evidence that payment from Distributor C was collectible. MiMedx’s

recognition of $4.6 million of Distributor C revenue during the third quarter of 2015 did not

comply with GAAP because the revenue was not realized or realizable and earned.

       100.     The improper, premature recognition of this revenue was material because a

reasonable investor would consider it important to be informed of MiMedx’s actual revenue and

would consider it important that MiMedx’s officers were engaged in fraudulent conduct,




                                                - 23 -
              Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 24 of 84



including misstatements of revenue and deceptive acts in furtherance of those misstatements in

order to artificially increase revenue to show quarter-over-quarter revenue growth.

       101.     In light of the above-alleged facts, including the circumstances leading to the

accounting entries, as well as their own background, education, and job responsibilities, Petit and

Taylor knew or were reckless in not knowing and were negligent in not knowing that recording

the Distributor C revenue described above during the third quarter of 2015 was improper and did

not comply with GAAP.

       102.     On or about November 6, 2015, Petit signed the management representation letter

to Auditor A in connection with Auditor A’s third quarter 2015 review of MiMedx’s financial

statements. Through this letter, Petit made materially false and misleading statements and

material omissions regarding transactions with Distributor C, including but not limited to falsely

and misleadingly representing that:

           a. He had fulfilled his responsibilities for the preparation and fair presentation of the

                financial statements in accordance with GAAP;

           b. There were no material transactions that had not been properly recorded in the

                accounting records underlying the financial statements; and

           c. He had no knowledge of any fraud or suspected fraud involving management,

                employees who have significant roles in internal control, or which could have a

                material effect on the financial statements.

              B.   Petit Fraudulently Concealed His Family’s Loan to Distributor C

       103.     In or about November 2015, Distributor C’s principal informed Petit that

Distributor C did not have money to pay MiMedx for its orders. He informed Petit he had been

turned down for a commercial loan, and he did not know how to obtain money to pay his debt to

MiMedx. He also explained that he did not want to dilute his ownership of Distributor C, so he


                                                - 24 -
              Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 25 of 84



was not looking for equity investors. He asked Petit if Petit knew anyone who might loan money

to Distributor C.

       104.     Petit referred Distributor C’s principal to Petit’s son-in-law. Distributor C’s

principal contacted Petit’s son-in-law, and in or around November or December 2015, Petit

arranged for Distributor C’s principal to meet his son-in-law and two of his adult children

(collectively, the “Petit Children”) at MiMedx’s headquarters to discuss Distributor C.

       105.     The Petit Children agreed to loan Distributor C approximately $1.5 million

through a newly-formed limited liability company (“LLC”). The Petit Children funded the loan

with funds withdrawn from trust accounts Petit had established for them.

       106.     Petit received drafts of the LLC agreement forming the Petit Children’s new

entity, the promissory note for the loan to Distributor C, and a pledge and security agreement

related to the loan. Petit also sent a draft of the promissory note to Distributor C’s principal.

       107.     On or about December 21, 2015, Distributor C received a $1.5 million loan from

the Petit Children’s LLC. Over the next two weeks, Distributor C used the proceeds of the loan

to pay MiMedx approximately $1.2 million, which represented Distributor C’s first substantial

payments to MiMedx on the $4.6 million third quarter orders.

       108.     Petit learned no later than December 25, 2015, that the Petit Children had loaned

the money to Distributor C when his son-in-law confirmed that fact to him.

       109.     Based, in part, on the comfort that Distributor C had the ability to pay for

additional product because of the $1.2 million payments made for past purchases, MiMedx,

through Petit and Taylor, authorized a new shipment to Distributor C and recognized

approximately $1 million of additional Distributor C revenue on December 30, 2015.




                                                - 25 -
              Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 26 of 84



       110.     Petit never disclosed to MiMedx’s internal accounting staff or Auditor A that he

knew as of November 2015 that Distributor C had been rejected for a commercial loan and

lacked capital to pay its $4.6 million accounts receivable balance to MiMedx.

       111.     Petit never disclosed to MiMedx’s internal accounting staff or Auditor A that the

Petit Children loaned Distributor C $1.5 million, which allowed Distributor C to make its $1.2

million in payments during the fourth quarter of 2015.

       112.     On or about February 29, 2016, Petit signed the management representation letter

to Auditor A in connection with Auditor A’s 2015 annual audit of MiMedx’s financial

statements. Through this letter, Petit made materially false and misleading statements and

material omissions regarding transactions with Distributor C, including but not limited to falsely

and misleadingly representing that:

           a. He had fulfilled his responsibilities for the preparation and fair presentation of the

                financial statements in accordance with GAAP;

           b. There were no material transactions that had not been properly recorded in the

                accounting records underlying the financial statements;

           c. He had no knowledge of any fraud or suspected fraud involving management,

                employees who have significant roles in internal control, or which could have a

                material effect on the financial statements; and

           d. There are no side agreements or other arrangements (either written or oral) that

                have not been disclosed to Auditor A.

V.     MiMedx’s and Petit’s Fraudulent Conduct Related to Distributor D

       113.     In the third and fourth quarters of 2015, Petit caused MiMedx to improperly and

prematurely recognize approximately $2.65 million in revenue related to sales to Distributor D.




                                               - 26 -
              Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 27 of 84



The approximately $2.2 million in revenue MiMedx recognized improperly and prematurely in

the third quarter represented approximately 4% of MiMedx’s reported revenue in that quarter.

              A.     Fraudulent and Improper Recognition of Distributor D Revenue in the
                     Third Quarter 2015

       114.     Starting in the third quarter of 2015, MiMedx, through Petit and Taylor, and

Distributor D began discussions about ways the two businesses could work together. Distributor

D was a distributor of a MiMedx competitor’s products and was also developing its own line of

biologic products.

       115.     In September 2015, MiMedx and Distributor D scientific staff engaged in

meetings about the companies’ products as part of discussions about a possible strategic

transaction or acquisition by MiMedx. MiMedx was also looking for sales channels for its new

OrthoFlo product.

       116.     On or about September 18, 2015, Sales Executive 1 emailed Petit, Taylor, and

other senior MiMedx executives to discuss a call he had with one of Distributor D’s principals

that day:

                   They are excited to work with us and he asked me “what can I personally
                   do for you.” I told him we will need to move a significant amount of
                   liquid into his freezer and he said “it’s done.” This couldn’t have
                   happened at a better time.

       117.     MiMedx, through Petit and Taylor, and Distributor D discussed a distributor

agreement, but they did not reach agreement on terms of the relationship by the end of the third

quarter.

       118.     Despite not having a signed distributor agreement or agreement on the terms

governing any purchases, Distributor D submitted POs on the final days of the third quarter of

2015 for approximately $2.2 million of MiMedx products, including approximately $1.45

million of OrthoFlo and approximately $740,000 of other MiMedx products. Distributor D’s


                                                - 27 -
              Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 28 of 84



POs stated that payment was due on a fixed 30 day term, but Petit, Taylor, and Distributor D

each understood that Distributor D would not be required to make payment within 30 days.

       119.     Distributor D submitted POs for the products and quantities that MiMedx

identified for Distributor D, which were products and quantities in MiMedx’s inventory that

could be shipped before the close of the third quarter, including larger sized vials of OrthoFlo

that Distributor D did not need or want. MiMedx, through Petit, agreed with Distributor D that

Distributor D could later swap large sized OrthoFlo vials for smaller sized vials.

       120.     It was improper and premature for MiMedx to recognize the $2.2 million of

Distributor D revenue in the third quarter of 2015 because the parties were still negotiating the

terms of the arrangement. MiMedx’s recognition of $2.2 million of Distributor D revenue during

the third quarter of 2015 did not comply with GAAP because the revenue was not realized or

realizable and earned.

       121.     The improper, premature recognition of this revenue was material because a

reasonable investor would consider it important to be informed of MiMedx’s actual revenue and

would consider it important that MiMedx’s officers were engaged in fraudulent conduct,

including misstatements of revenue and deceptive acts in furtherance of those misstatements in

order to artificially increase revenue to show quarter-over-quarter revenue growth.

       122.     In light of the above-alleged facts, including the circumstances leading to the

accounting entries, as well as his own background, education, and job responsibilities, Petit knew

or was reckless in not knowing and was negligent in not knowing that recording the Distributor

D revenue described above during the third quarter of 2015 was improper and did not comply

with GAAP.




                                               - 28 -
              Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 29 of 84



       123.     On or about November 6, 2015, Petit signed the management representation letter

to Auditor A in connection with Auditor A’s third quarter 2015 review of MiMedx’s financial

statements. Through this letter, Petit made materially false and misleading statements and

material omissions regarding transactions with Distributor D, including but not limited to falsely

and misleadingly making the representations listed in paragraph 102.

              B.   Fraudulent and Improper Recognition of Distributor D Revenue in the
                   Fourth Quarter 2015

       124.     During the fourth quarter of 2015, negotiations between MiMedx and Distributor

D regarding the distributor agreement continued. Among other items, negotiations related to

non-compete language in MiMedx’s standard distributor agreement. Distributor D both had a

substantial inventory of MiMedx competitor products it wanted to sell and was developing its

own biologic products, some of which would compete with MiMedx if brought to market.

Distributor D wanted assurances that it would not be bound by the non-compete language if

acquisition talks between MiMedx and Distributor D fell apart.

       125.     On or about December 31, 2015, Petit sent Distributor D a side letter, dated

September 25, 2015, stating “if our discussions do not come to a conclusion within a reasonable

period of time and you still wish to produce your own amniotic products, we will commit to

exchange or take back any of our amniotic related products.” This side letter confirmed a right

of return for Distributor D that precluded revenue recognition for the third quarter sales and also

precluded recognition of the fourth quarter sale.

       126.     After receiving the Petit side letter, Distributor D agreed to sign a MiMedx

distributor agreement. Distributor D, however, did not execute the distributor agreement until

late January 2016, after MiMedx had acquired Distributor D and Distributor D’s principals had

become MiMedx employees.



                                               - 29 -
              Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 30 of 84



       127.     After receiving the Petit side letter, Distributor D also placed a MiMedx order

worth $450,000, for specific products and quantities supplied by MiMedx, including products

Distributor D had never sold and for which Distributor D had no customers.

       128.     Petit never disclosed to MiMedx’s internal accounting staff or Auditor A that he

had sent the Distributor D side letter or granted a right of return.

       129.     It was improper and premature for MiMedx to recognize the $450,000 of

Distributor D revenue in the fourth quarter of 2015 because Distributor D had a right of return

and collectibility was not reasonably assured. MiMedx’s recognition of $450,000 of Distributor

D revenue during the fourth quarter of 2015 did not comply with GAAP because the revenue was

not realized or realizable and earned.

       130.     The improper, premature recognition of this revenue was material because a

reasonable investor would consider it important to be informed of MiMedx’s actual revenue and

would consider it important that MiMedx’s officers were engaged in fraudulent conduct,

including misstatements of revenue and deceptive acts in furtherance of those misstatements in

order to artificially increase revenue to show quarter-over-quarter revenue growth.

       131.     In light of the above-alleged facts, including the circumstances leading to the

accounting entries, as well as his own background, education, and job responsibilities, Petit knew

or was reckless in not knowing and was negligent in not knowing that recording the Distributor

D revenue described above during the fourth quarter of 2015 was improper and did not comply

with GAAP.

       132.     On or about January 10, 2016, MiMedx publicly disclosed that it had signed a

definitive agreement to acquire Distributor D for a combination of cash and stock totaling

approximately $10 million. After acquisition, MiMedx consolidated Distributor D’s financial




                                                - 30 -
              Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 31 of 84



statements into its own, which had the practical effect of eliminating Distributor D’s

approximately $2.4 million accounts receivable balance.

       133.     On or about February 29, 2016, Petit signed the management representation letter

to Auditor A in connection with Auditor A’s 2015 annual audit of MiMedx’s financial

statements. Through this letter, Petit made materially false and misleading statements and

material omissions regarding transactions with Distributor D, including but not limited to falsely

and misleadingly making the representations listed in paragraph 112.

VI.    Defendants’ Fraudulent Conduct Related to Distributor E

       134.     From approximately 2012-2017, Distributor E was a distributor of MiMedx

products to U.S. Department of Veterans Affairs and U.S. Department of Defense medical

facilities (collectively, the “VA”). Based on the conduct of Petit, Taylor, and Senken, MiMedx

improperly and prematurely recognized revenue on sales to Distributor E from not later than

January 1, 2013, to the end of the relationship in July 2017.

       135.     Distributor E was MiMedx’s largest customer for much of the relationship, and

Petit personally managed almost all interactions with Distributor E’s principals. Distributor E

sales represented 56% of MiMedx’s total reported revenue in 2013; 34% of total reported

revenue in 2014; 24% of total reported revenue in 2015; and a declining annual percentage

thereafter, as both MiMedx’s total sales grew and Distributor E revenue decreased.

       136.     Between 2012 and 2017, MiMedx reported more than $150 million in Distributor

E revenue, approximately 8% of which was never collected.

       137.     In April 2012, MiMedx and Distributor E entered into a written distribution

agreement, which was amended four times between approximately 2012 and 2016. Under the

terms of the distribution agreement and its amendments, MiMedx made direct sales to

Distributor E, meaning title and risk of loss passed upon shipment and payment was due within a


                                               - 31 -
              Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 32 of 84



specific period of time after the invoice date, without regard to Distributor E’s sales to its

customers.

       138.     On this basis, MiMedx recognized Distributor E revenue at the time it shipped

product to Distributor E.

       139.     By at least January 1, 2013, however, Petit and Taylor entered into a side

arrangement with Distributor E that, contrary to the terms of the written agreement, transformed

it, in substance, into a consignment relationship in which Distributor E was not required to pay

MiMedx for any product unless and until it received payment from the VA. Senken knew or was

reckless in not knowing and should have known about this agreement. As a result of this side

arrangement, MiMedx should have recognized Distributor E revenue at the time Distributor E

paid MiMedx. MiMedx’s recognition of revenue at the time of shipment to Distributor E was

improper and contrary to GAAP.

       140.     As a result, MiMedx’s reported revenue from sales to Distributor E was

improperly and prematurely recognized, and MiMedx misstated its revenue in every quarter from

at least the first quarter of 2013 through the third quarter of 2017.

       141.     The improper, premature recognition of this revenue, in each period, was material

because a reasonable investor would consider it important to be informed of MiMedx’s actual

revenue and would consider it important that MiMedx’s officers were engaged in fraudulent

conduct.

              A.   Development of the Undisclosed Distributor E Side Arrangement

       142.     When MiMedx began its relationship with Distributor E in or around 2012,

Distributor E purchased limited quantities of MiMedx products.

       143.     In late 2012, MiMedx, through Petit and Taylor, asked Distributor E to make bulk

orders of product to stock at the VA on consignment, pursuant to consignment agreements


                                                - 32 -
              Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 33 of 84



between Distributor E and various VA facilities. Distributor E was willing to use its VA

consignment agreements for MiMedx products but did not want to be liable for payment to

MiMedx until the VA used the Distributor E products and committed to pay Distributor E.

       144.     To get Distributor E to agree to order products on a bulk basis and stock the

inventory at the VA, MiMedx, through Petit and Taylor, excused payment from Distributor E

until the VA issued a PO to Distributor E for products used, which was contrary to the terms of

the written distribution agreement. Senken knew or was reckless in not knowing and should

have known about this agreement.

       145.     MiMedx, through Petit and Taylor, also agreed to credit Distributor E for any

dropped, damaged, or missing products stocked at the VA in Distributor E’s consignment

inventory, and Senken knew or was reckless in not knowing and should have known about this

agreement.

       146.     MiMedx also agreed, through Petit and Taylor, to allow Distributor E to return to

MiMedx any products stocked at the VA in Distributor E’s consignment inventory that the VA

did not want and asked to have returned, and Senken knew or was reckless in not knowing and

should have known about this agreement. Risk of loss for the products did not transfer to

Distributor E at the time MiMedx shipped products to the VA.

       147.     In this manner, MiMedx, through Petit and Taylor, and Distributor E agreed to a

side arrangement that was, in substance, a consignment relationship. Based on this side

arrangement, GAAP prohibited revenue recognition at the time of shipment because revenue

from sales to Distributor E was not realized or realizable and earned. Nonetheless, MiMedx

recognized revenue at the time of shipment throughout the relationship.




                                               - 33 -
               Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 34 of 84



               B.   MiMedx’s Agreement to the Distributor E Side Arrangement

        148.     MiMedx’s actions demonstrate that MiMedx, through Petit and Taylor, and

Distributor E had an agreement over the key aspects of the side arrangement that was contrary to

the terms of the distribution agreement. Senken knew or was reckless in not knowing and should

have known about this arrangement.

                                         Payment Practices

        149.     Petit and Taylor caused MiMedx to devote substantial time and money to

managing the payment aspects of the Distributor E side arrangement. Senken knew or was

reckless in not knowing and should have known about this arrangement.

        150.     MiMedx closely tracked Distributor E’s receipt of POs from the VA, which

obligated the VA to pay Distributor E for products used.

        151.     Each weekday from late 2012 to the 2017 end of the relationship, Distributor E

sent to MiMedx a daily report listing each product for which Distributor E had received a PO

from the VA, the price the VA paid for the product, and the patient on whom the product was

used.

        152.     The report was sent to a group reporting directly to Executive Vice President 1,

one of Taylor’s direct reports. This group was known internally as the reconciliation group or

federal reconciliation group (“Reconciliation Group”). At its peak, three full-time employees

worked in the Reconciliation Group. The Reconciliation Group was located outside of

MiMedx’s accounting staff.

        153.     Reconciliation Group personnel emailed Executive Vice President 1 each day

reporting the total dollar value of VA POs Distributor E had received. Executive Vice

President 1 occasionally forwarded that email to Petit, Taylor, Senken, and others.




                                                - 34 -
              Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 35 of 84



       154.     The Reconciliation Group created tables called “Weekly Revenue” that compiled

the daily totals from Distributor E’s daily reports. The Weekly Revenue table was circulated

each Monday to Executive Vice President 1, Controller 1, who reported directly to Senken, and

another MiMedx accounting employee. The Weekly Revenue table was occasionally forwarded

to Petit, Taylor, and Senken.

       155.     Approximately 10 days after the close of each week, Distributor E paid MiMedx

the total cash amount identified in the Weekly Revenue table, to the penny. Reconciliation

Group staff confirmed against their records that Distributor E’s payment matched the anticipated

amount.

       156.     In this manner, Distributor E paid MiMedx only the value of Distributor E’s sales

to the VA, its end customer. Petit, Taylor, and Senken knew or were reckless in not knowing

about this arrangement, and each of them knew or were reckless in not knowing that MiMedx

devoted substantial resources to ensure Distributor E paid MiMedx the full value of its VA sales,

within days of use of the product. Distributor E made payments according to this arrangement

from at least January 2013 through the end of the relationship in 2017. At no point during that

period did Distributor E make payments consistent with the terms of the distribution agreement.

       157.     In September 2013, Controller 1, then MiMedx’s controller and Senken’s direct

report, forwarded to Senken an email showing a Distributor E Weekly Revenue table and stated:

                This may not be the first time that you are seeing this, but it is the first
                time that I am seeing this. It looks like we tell them what to pay based on
                their weekly revenue? So our 75-80 days for payment is only a
                coincidence.

       158.     Senken did not express surprise or concern. As discussed below, Senken would

receive a similar report from a different controller three years later and, again, express no




                                                - 35 -
              Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 36 of 84



surprise or concern and make no further inquiry into MiMedx’s accounting for sales to

Distributor E.

       159.      Distributor E made approximately 12 payments from 2013 to 2017 that were

“early” or “advance” payments. However, each such payment amount was calculated based on

the side agreement payment practice and subsequent payments were reduced to account for the

“early” payments until Distributor E resumed paying pursuant to the side agreement. These

“early” payments were requested by MiMedx to improve cash flow performance and were

agreed to by Distributor E in exchange for discounts on its accounts receivable balance.

       160.      MiMedx had no practices like the Reconciliation Group’s for any distributor other

than Distributor E.

                                       Inventory Management

       161.      Petit and Taylor caused MiMedx to devote substantial resources to managing the

inventory stocked at the VAs, despite the fact that pursuant to the terms of the distribution

agreement the product was purportedly owned by Distributor E. Petit, Taylor, and Senken knew

or were reckless in not knowing and should have known that MiMedx sales personnel effectively

managed the inventory at the VA.

       162.      Distributor E had no sales representatives that called on VA facilities with respect

to MiMedx products.

       163.      Taylor—who directly supervised MiMedx’s sales staff—and Petit required

MiMedx sales staff to do quarterly physical inventory counts at each VA facility.

       164.      Sales staff reported inventory information back to the Reconciliation Group. If a

product that the Reconciliation Group believed was supposed to be at a VA facility was missing

from physical inventory, then it was the sale representative’s responsibility to research what




                                                - 36 -
               Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 37 of 84



happened to the product. In many cases, MiMedx determined that a product had been used, but

the VA had not issued Distributor E a PO for the product (such products were referred within

MiMedx as “Implanted No PO” products). Under the terms of the side arrangement, Distributor

E was not required to pay MiMedx for the product until it received a PO from the VA, so it was

the sales representative’s responsibility to resolve the Implanted No PO product by working with

VA medical staff to get the physician to submit the paperwork necessary for the VA to issue a

PO.

        165.     If an Implanted No PO tissue could not be resolved in this way, then MiMedx

credited Distributor E for the value of the missing tissue. Petit, Taylor, and Senken knew or

were reckless in not knowing and should have known about Implanted No PO tissues and

understood that MiMedx would have to credit Distributor E the value of these losses if the VA

did not provide a PO to Distributor E.

        166.     Similarly, if MiMedx sales representatives reported that a product was dropped

during a procedure or damaged while opening the packaging or otherwise, then MiMedx credited

Distributor E the value of the loss. Petit, Taylor, and Senken knew of MiMedx’s crediting

practices for losses.

        167.     Similarly, if MiMedx sales representatives learned that a VA facility wanted to

return products, MiMedx accepted that return and credited the Distributor E accounts receivable

balance for the amount of the return. Petit, Taylor, and Senken, knew of MiMedx’s crediting

practices for Distributor E’s product returns.

        168.     MiMedx retained risk of loss on all sales to Distributor E.




                                                 - 37 -
              Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 38 of 84



                                   Taylor’s March 2013 Email

       169.     MiMedx’s conduct alone demonstrates its understanding and assent to the side

arrangement between MiMedx and Distributor E. On March 8, 2013, Taylor sent an email to

Distributor E acknowledging the course of dealing that was materially different from the

distribution agreement and agreeing to proceed in that manner (the “2013 Taylor Email”).

       170.     Taylor wrote:

       I want to reiterate the practical aspect of our relationship. Our contract states our legal
       terms and obligations, but like all business relationships, once signed, we need flexibility
       that meets both our business needs.

       Contractually, [Distributor E] owns the inventory once received . . ., but practically
       speaking, MiMedx will work with [Distributor E] if any issues arise with the inventory. .
       . . Because MiMedx is directing the placements in the 120+ VAs we service, we
       obviously are very involved with the inventory management and will not leave you with
       any losses!

       Regarding payment, we’ve established a history over the past six months, and we are
       satisfied with the arrangement. Although it is a [sic] slightly different than the way the
       contract is written, we see no need to change what has become our standard practice.

       171.     Taylor never disclosed the 2013 Taylor Email to MiMedx accounting staff,

MiMedx’s in-house or external attorneys, or Auditor A.

              C.   MiMedx’s Improper Revenue Recognition for Distributor E

       172.     Pursuant to GAAP, MiMedx could not recognize revenue at the time of shipment

for sales to Distributor E from January 2013 to July 2017 because the arrangement with

Distributor E was, in substance, a consignment arrangement. GAAP requires that financial

reporting reflect the economic substance of an arrangement regardless of contractual form. More

specifically, MiMedx excused Distributor E from paying until it resold to the VA and MiMedx

retained risk of loss by crediting Distributor E for all dropped, damaged, missing, and returned

products. From January 2013 to July 2017, MiMedx’s recognition of Distributor E revenue was

improper and premature under GAAP because it was not realized or realizable and earned.


                                              - 38 -
              Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 39 of 84



       173.     As a result of this improper and premature recognition of Distributor E revenue,

MiMedx misstated its revenue and operating income in each quarter, year, and interim period

from 2013 to 2017.

       174.     The improper and premature recognition of this revenue was material because a

reasonable investor would consider it important to be informed of MiMedx’s actual revenue and

would consider it important that MiMedx’s officers were engaged in fraudulent conduct.

       175.     In light of the above-alleged facts, including the circumstances leading to the

accounting entries, as well as their own background, education, and job responsibilities, Petit,

Taylor, and Senken knew or were reckless in not knowing and were negligent in not knowing

that reporting the Distributor E revenue described above from the first quarter of 2013 to the

third quarter of 2017 was improper and did not comply with GAAP.

       176.     In connection with each Auditor A quarterly review and Auditor A annual audit

from the first quarter of 2013 through the second quarter of 2017, Petit and Senken signed

management representation letters to Auditor A. Through these letters, Petit and Senken made

materially false and misleading statements and material omissions regarding transactions with

Distributor E, including but not limited to falsely and misleadingly representing, among other

things, the representations listed in paragraph 112.

       177.     On or about October 31, 2017, Petit and Senken signed a management

representation letter to Auditor B in connection with Auditor B’s third quarter of 2017 review.

Through this letter, Petit and Senken made materially false and misleading statements and

material omissions regarding transactions with Distributor E, including but not limited to falsely

and misleadingly representing among other things that:




                                               - 39 -
              Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 40 of 84



           a. They had fulfilled their responsibilities for the preparation and fair presentation of

                the financial statements as of the end of the third quarter of 2017 and for the full

                year ending December 31, 2016, in accordance with GAAP;

           b. There were no material transactions that had not been properly recorded in the

                accounting records underlying the financial statements;

           c. They had no knowledge of any fraud or suspected fraud involving management,

                employees who have significant roles in internal control, or which could have a

                material effect on the financial statements; and

           d. There were been no side agreements or other arrangements (either written or oral)

                that had not been disclosed to Auditor B.

VII.   MiMedx, Petit, Taylor, and Senken Made Material False and Misleading Statements

       178.     As a result of the fraudulent and improper entries described above, MiMedx’s

financial results, including its revenue, were materially misstated for every period from the first

quarter of 2013 to the third quarter of 2017. MiMedx’s SEC filings also contained misstatements

and omissions regarding its revenue recognition policies and practices.

       179.     As reflected in the table below, MiMedx misstated its financial results and made

other misstatements and omissions from 2013 through 2017 based on improper and fraudulent

revenue recognition practices for sales in the following periods:

               Time Period                 Related                  Distributor(s) with
                for Sales                SEC Filings             Improperly Recognized
                                                                         Revenue
        Q1 2013                   Form 10-Q; Form 8-K          Distributor E
        Q2 2013                   Form 10-Q; Form 8-K          Distributor E
        Q3 2013                   Form 10-Q; Forms 8-K         Distributor E
        Q4 & Full Year 2013       Form 10-K; Form 8-K          Distributor E
        Q1 2014                   Form 10-Q; Forms 8-K         Distributor E
        Q2 2014                   Form 10-Q; Forms 8-K         Distributor E
        Q3 2014                   Form 10-Q; Forms 8-K         Distributor E


                                                - 40 -
              Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 41 of 84



        Q4 & Full Year 2014         Form 10-K; Forms 8-K    Distributor E
        Q1 2015                     Form 10-Q; Forms 8-K    Distributor E
        Q2 2015                     Form 10-Q; Forms 8-K    Distributor A, Distributor B,
                                                            Distributor E
        Q3 2015                     Form 10-Q; Form 8-K     Distributor C, Distributor D,
                                                            Distributor E
        Q4 & Full Year 2015         Form 10-K; Forms 8-K    Distributor A, Distributor B,
                                                            Distributor C, Distributor D,
                                                            Distributor E
        Q1 2016                     Form 10-Q; Forms 8-K    Distributor E
        Q2 2016                     Form 10-Q; Forms 8-K    Distributor E
        Q3 2016                     Form 10-Q; Forms 8-K    Distributor E
        Q4 & Full Year 2016         Form 10-K; Forms 8-K    Distributor E
        Q1 2017                     Form 10-Q; Forms 8-K    Distributor E
        Q2 2017                     Form 10-Q; Forms 8-K    Distributor E
        Q3 2017                     Form 10-Q; Forms 8-K    Distributor E


              A.   2013 through 2014

       180.     In 2013 and 2014, MiMedx filed the following Forms 10-Q, 10-K, and 8-K

containing the false or misleading statements identified below.

           a. First Quarter 2013: Form 10-Q, filed May 10, 2013, and Form 8-K, filed May 1,

                2013 reported revenue of approximately $11.56 million and operating loss of

                approximately $230,000. The Form 8-K falsely stated that MiMedx exceeded its

                revenue forecast.

           b. Second Quarter 2013: Form 10-Q, filed August 8, 2013, and Form 8-K, filed July

                31, 2013, reported revenue of approximately $13.52 million and operating loss of

                approximately $740,000. The Form 8-K falsely stated that MiMedx exceeded its

                revenue forecast.

           c. Third Quarter 2013: Form 10-Q, filed November 8, 2013, and Forms 8-K, filed

                October 17 and October 30, 2013, reported revenue of approximately $16.12




                                               - 41 -
Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 42 of 84



   million and operating loss of approximately $260,000. The Forms 8-K falsely

   stated that MiMedx exceeded its revenue forecast.

d. Fourth Quarter and Full Year 2013: Form 10-K, filed March 4, 2014, and Form

   8-K, filed February 26, 2014, reported fourth quarter revenue of approximately

   $18 million and operating loss of approximately $1.41 million. The Form 8-K

   falsely stated that MiMedx exceeded its quarterly revenue forecast. The same

   Forms 10-K and 8-K reported full year 2013 revenue of approximately $59.2

   million and operating loss of approximately $2.6 million.

e. First Quarter 2014: Form 10-Q, filed May 12, 2014, and Forms 8-K, filed April 7

   and April 25, 2014, reported revenue of approximately $19.6 million and

   operating loss of approximately $890,000. The Form 8-K falsely stated that

   MiMedx exceeded its revenue forecast.

f. Second Quarter 2014: Form 10-Q, filed August 11, 2014, and Form 8-K, filed

   July 28 and amended July 29, 2014, reported revenue of approximately $25.6

   million and operating loss of approximately $390,000.

g. Third Quarter 2014: Form 10-Q, filed November 10, 2014, and Forms 8-K, filed

   October 14 and October 30, 2014, reported revenue of approximately $33.5

   million and operating income of approximately $3.7 million.

h. Fourth Quarter and Full Year 2014: Form 10-K, filed March 13, 2015, and Forms

   8-K, filed January 12 and February 26, 2015, reported fourth quarter revenue of

   approximately $39.6 million and operating income of approximately $4.7 million.

   The same Forms 10-K and 8-K reported full year 2014 revenue of approximately

   $118.2 million and operating income of approximately $7.1 million. The Form 8-




                                 - 42 -
              Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 43 of 84



                K falsely stated that MiMedx’s 2014 full year revenue exceeded the company’s

                revenue forecast.

       181.     Each of the statements described above was false or misleading because of the

fraudulent and improper Distributor E accounting described above.

       182.     MiMedx made each of the misstatements concerning its revenue and operating

income in the Forms 10-K, 10-Q, and 8-K described above.

       183.     Petit, Taylor, and Senken, in engaging in the conduct alleged in this complaint,

acted within the course and scope of their employment and authority as the CEO, President and

COO, and CFO, respectively, of MiMedx. As such, their knowledge, recklessness, and

negligence are imputed to MiMedx.

       184.     The improper and premature recognition of this revenue was material because a

reasonable investor would consider it important to be informed of MiMedx’s actual revenue and

would consider it important that MiMedx’s officers were engaged in fraudulent conduct,

including misstatements of revenue and deceptive acts to improperly inflate revenue because of

the fraudulent and improper Distributor E revenue recognition. Revenue from Distributor E

represented approximately 56% of MiMedx’s 2013 revenue and approximately 34% of

MiMedx’s 2014 revenue.

              B.    First Quarter of 2015

       185.     On May 1, 2015, MiMedx filed its Form 10-Q for the first quarter of 2015. The

Form 10-Q reported revenue of approximately $40.8 million and operating income of

approximately $4.25 million.

       186.     On April 14, 2015, MiMedx filed a Form 8-K with a press release that reported

quarterly revenue of $40.8 million and highlighted that MiMedx’s “Q1 revenue [was] in upper




                                               - 43 -
              Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 44 of 84



end of $40 to $41 million Q1 2015 guidance” and that the quarter was the “14th consecutive

quarter of meeting or exceeding revenue guidance.”

       187.     On April 28, 2015, MiMedx filed a Form 8-K with a press release that reported

quarterly revenue of $40.8 million and operating income of $4.2 million. In that press release,

Petit stated that “[i]t was our fourteenth consecutive quarter of meeting or exceeding revenue

guidance.”

       188.     Each of the statements described above was false or misleading because of the

fraudulent and improper Distributor E accounting described above.

       189.     MiMedx, Petit, and Senken made the misstatements concerning MiMedx’s

revenue in the Forms 10-Q and 8-K described above. Petit, Taylor, and Senken reviewed and

approved the statements before they were made. Senken signed the Forms 10-Q and 8-K. Petit

and Senken certified MiMedx’s Form 10-Q.

       190.     MiMedx, Petit, and Senken knew or were reckless in not knowing and were

negligent in not knowing that the statements were false and misleading when made.

       191.     The improper and premature recognition of this revenue was material because a

reasonable investor would consider it important to be informed of MiMedx’s actual revenue and

would consider it important that MiMedx’s officers were engaged in fraudulent conduct,

including misstatements of revenue and deceptive acts to improperly inflate revenue because of

the fraudulent and improper Distributor E revenue recognition. Revenue from Distributor E

represented approximately 34% of MiMedx’s quarterly revenue.

              C.   Second Quarter of 2015

       192.     On August 7, 2015, MiMedx filed its Form 10-Q for the second quarter of 2015.

The Form 10-Q reported revenue of approximately $45.68 million and operating income of

approximately $5.65 million.


                                              - 44 -
                Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 45 of 84



         193.     On July 30, 2015, MiMedx filed a Form 8-K with a press release that reported

quarterly revenue of $45.7 million and highlighted that MiMedx’s “[r]evenue is at the upper end

of Company Q2 guidance.” The Form 8-K also reported revenue of $86.4 million for the six

months ended June 30, 2015.

         194.     On August 7, 2015, MiMedx filed a Form 8-K with a press release that reported

quarterly revenue of “$45.7 million . . . which was above analyst consensus and only $321,000

below the Company’s high end guidance.”

         195.     Each of the statements described above was false or misleading because of the

fraudulent and improper Distributor A, Distributor B, and Distributor E accounting described

above.

         196.     MiMedx, Petit, and Senken made the misstatements concerning MiMedx’s

revenue in the Forms 10-Q and 8-K described above. Petit, Taylor, and Senken reviewed and

approved the statements before they were made. Senken signed the Forms 10-Q and 8-K. Petit

and Senken certified MiMedx’s Form 10-Q.

         197.     MiMedx, Petit, and Senken knew or were reckless in not knowing and were

negligent in not knowing that the statements were false and misleading when made.

         198.     The improper and premature recognition of this revenue was material because a

reasonable investor would consider it important to be informed of MiMedx’s actual revenue and

would consider it important that MiMedx’s officers were engaged in fraudulent conduct,

including misstatements of revenue and deceptive acts to improperly inflate revenue because of

the fraudulent and improper Distributor A, Distributor B, and Distributor E revenue recognition.

Revenue from Distributor E represented approximately 26% of MiMedx’s quarterly revenue.




                                                - 45 -
                Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 46 of 84



Revenue from Distributor A and Distributor B represented approximately 7% of MiMedx’s

quarterly revenue.

                D.    Third Quarter of 2015

         199.      On November 6, 2015, MiMedx filed its Form 10-Q for the third quarter of 2015.

The Form 10-Q reported revenue of approximately $49.01 million and operating income of

approximately $6.71 million.

         200.      On October 29, 2015, MiMedx filed a Form 8-K with a press release that reported

quarterly revenue of $49 million and stated “Q3 is the 16th consecutive quarter of meeting or

exceeding revenue guidance.” In the release, Petit stated that “[o]ur nine month revenue of

$135.5 million was a 72% increase over 2014, and our third quarter revenue grew by 46% to $49

million . . . .”

         201.      Each of the statements described above was false or misleading because of the

fraudulent and improper Distributor C, Distributor D, and Distributor E accounting described

above.

         202.      MiMedx, Petit, and Senken made the misstatements concerning MiMedx’s

revenue in the Forms 10-Q and 8-K described above. Petit, Taylor, and Senken reviewed and

approved the statements before they were made. Senken signed the Forms 10-Q and 8-K. Petit

and Senken certified MiMedx’s Form 10-Q.

         203.      MiMedx, Petit, and Senken knew or were reckless in not knowing and were

negligent in not knowing that the statements were false and misleading when made.

         204.      The improper and premature recognition of this revenue was material because a

reasonable investor would consider it important to be informed of MiMedx’s actual revenue and

would consider it important that MiMedx’s officers were engaged in fraudulent conduct,

including misstatements of revenue and deceptive acts to improperly inflate revenue because of


                                                 - 46 -
              Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 47 of 84



the fraudulent and improper Distributor C, Distributor D, and Distributor E revenue recognition.

Revenue from Distributor E represented approximately 19% of MiMedx’s quarterly revenue.

Improperly recognized revenue from Distributor C and Distributor D represented approximately

14% of MiMedx’s quarterly revenue.

              E.   Fourth Quarter and Year End 2015

       205.     On February 29, 2016, MiMedx filed its Form 10-K for 2015. The Form 10-K

reported fourth quarter revenue of approximately $51.84 million and operating income of

approximately $7.75 million. The Form 10-K also reported full year revenue of approximately

$187.30 million and operating income of approximately $24.36 million.

       206.     On January 11, 2016, MiMedx filed a Form 8-K with a press release that reported

fourth quarter revenue of $51.8 million and full year revenue of $187.3 million and highlighted

“the 17th consecutive quarter of meeting or exceeding revenue guidance” and “the 4th

consecutive fiscal year of meeting or exceeding revenue guidance.”

       207.     On February 23, 2016, MiMedx filed a Form 8-K with a press release that

reported four quarter revenue of $51.8 million and full year revenue of $187.3 million. In the

press release, Petit stated that “[t]he fourth quarter marked our 17th straight quarter of meeting or

exceeding our revenue guidance.”

       208.     Each of the statements described above was false or misleading because of the

fraudulent and improper Distributor A, Distributor B, Distributor C, Distributor D, and

Distributor E accounting described above.

       209.     MiMedx, Petit, and Senken made the misstatements concerning MiMedx’s

revenue in the Forms 10-Q and 8-K described above. Petit, Taylor, and Senken reviewed and

approved the statements before they were made. Petit and Senken signed the Form 10-K, and

Senken signed the Forms 8-K. Petit and Senken certified MiMedx’s Form 10-K.


                                               - 47 -
              Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 48 of 84



       210.     MiMedx, Petit, and Senken knew or were reckless in not knowing and were

negligent in not knowing that the statements were false and misleading when made.

       211.     The improper and premature recognition of this revenue was material because a

reasonable investor would consider it important to be informed of MiMedx’s actual revenue and

would consider it important that MiMedx’s officers were engaged in fraudulent conduct,

including misstatements of revenue and deceptive acts to improperly inflate revenue because of

the fraudulent and improper Distributor A, Distributor B, Distributor C, Distributor D, and

Distributor E revenue recognition. Revenue from Distributor E represented approximately 20%

of MiMedx’s quarterly revenue and approximately 24% of MiMedx’s annual revenue.

Improperly recognized revenue from Distributor A and Distributor D represented approximately

6% of MiMedx’s quarterly revenue, and improperly recognized revenue from Distributor A,

Distributor B, Distributor C, and Distributor D represented approximately 8% of MiMedx’s

annual revenue.

              F.   2016 through the Third Quarter of 2017

       212.     In 2016 and 2017, MiMedx filed the following Forms 10-Q, 10-K, and 8-K

containing the false or misleading statements identified below.

           a. First Quarter 2016: Form 10-Q, filed May 10, 2016, and Forms 8-K, filed April

                11 and April 25, 2016, reported revenue of approximately $53.37 million and

                operating income of approximately $1.47 million.

           b. Second Quarter 2016: Form 10-Q, filed August 2, 2016, and Forms 8-K, filed

                July 12 and July 26, 2016, reported revenue of approximately $57.34 million and

                operating income of approximately $3.56 million.




                                              - 48 -
              Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 49 of 84



           c. Third Quarter 2016: Form 10-Q, filed November 8, 2016, and Forms 8-K, filed

                October 12 and October 27, 2016, reported revenue of approximately $64.43

                million and operating income of approximately $4.7 million.

           d. Fourth Quarter and Full Year 2016: Form 10-K, filed March 1, 2017, and Forms

                8-K, filed January 11 and February 23, 2017, reported fourth quarter revenue of

                approximately $69.88 million and operating income of approximately $8.72

                million. The same Forms 10-K and 8-K reported full year 2016 revenue of

                approximately $245 million and operating income of approximately $18.45

                million.

           e. First Quarter 2017: Form 10-Q, filed May 1, 2017, and Forms 8-K, filed April 13

                and April 28, 2017, reported revenue of approximately $72.60 million and

                operating income of approximately $6.19 million.

           f. Second Quarter 2017: Form 10-Q, filed July 31, 2017, and Forms 8-K, filed July

                17 and July 26, 2017, reported revenue of approximately $76.41 million and

                operating income of approximately $7.21 million.

           g. Third Quarter 2017: Form 10-Q, filed October 31, 2017, and Forms 8-K, filed

                October 11 and October 26, 2017, reported revenue of approximately $84.57

                million and operating income of approximately $8.84 million.

       213.     Each of the statements described above was false or misleading because of the

fraudulent and improper accounting for distributor transactions described above.

       214.     MiMedx made each of the misstatements concerning its revenue and operating

income in the Forms 10-K, 10-Q, and 8-K described above.




                                              - 49 -
              Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 50 of 84



       215.     Petit, Taylor, and Senken, in engaging in the conduct alleged in this complaint,

acted within the course and scope of their employment and authority as the CEO, President and

COO, and CFO, respectively, of MiMedx. As such, their knowledge, recklessness, and

negligence are imputed to MiMedx.

       216.     The improper and premature recognition of this revenue was material because a

reasonable investor would consider it important to be informed of MiMedx’s actual revenue and

would consider it important that MiMedx’s officers were engaged in fraudulent conduct,

including misstatements of revenue and deceptive acts to improperly inflate revenue because of

the fraudulent and improper Distributor E revenue recognition. Revenue from Distributor E

represented approximately 9% of MiMedx’s 2016 revenue. In 2017, MiMedx improperly

deducted approximately $4 million from its revenue due to its improper accounting for

Distributor E transactions in previous years.

VIII. MiMedx, Petit, Taylor, and Senken Engaged in Deceptive Acts to Conceal their
      Fraudulent Revenue Recognition

       217.     Each of the Defendants engaged in deceptive acts to prevent MiMedx’s investors

from learning about MiMedx’s true financial condition, to conceal MiMedx’s improper

accounting practices from Auditor A, and to artificially increase revenue to show quarter-over-

quarter revenue growth. These acts, collectively, materially impacted MiMedx’s stock price.

       218.     In addition to the false statements made in MiMedx quarterly and annual reports,

Forms 8-K, and press releases described above, from 2013 through 2015, the Defendants’

deceptive acts included:

       •   Petit and Taylor entering into the side arrangement with Distributor E, as evidenced

           by, among other things, the 2013 Taylor email that materially changed the Distributor

           E relationship, including excusing Distributor E’s payment obligation until it was



                                                - 50 -
    Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 51 of 84



    paid by the VA and crediting Distributor E for lost, damaged, or returned tissue,

    without Petit, Taylor, or Senken disclosing the arrangement or its implications to

    Auditor A;

•   Taylor falsely representing to MiMedx accounting personnel that Distributor A had

    received a tender for the second Q2 2015 order and that the payment term was fixed;

•   Taylor entering into a side agreement with Distributor A related to the Q4 2015 order

    agreeing to give Distributor A additional extended payment terms if the Saudi tender

    was delayed, without disclosing the agreement to MiMedx accounting staff or

    Auditor A;

•   Petit and Taylor deceiving MiMedx accounting staff by falsely characterizing the

    Distributor B payment as a consulting payment rather than an inducement for

    Distributor B’s $2.1 million Q2 2015 purchase order;

•   Petit and Taylor entering into a side agreement with Distributor B to swap out

    unwanted product shipped at the end of Q2 2015 for product Distributor B could

    resell, without disclosing the agreement or its implications to MiMedx accounting

    staff or Auditor A;

•   Petit and Taylor falsely telling MiMedx accounting personnel and Auditor A that

    Distributor A, Distributor C, and Distributor D had fixed payment terms when in fact

    they had told those distributors that they would be flexible as to payment;

•   Petit facilitating a loan from the Petit Children to Distributor C to allow Distributor C

    to make payment on its Q3 2015 order and thus allow for additional revenue to be

    recognized in Q4, without disclosing this arrangement or its implications to MiMedx

    accounting staff or Auditor A;



                                        - 51 -
                 Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 52 of 84



          •   Petit and Senken signing false management representation letters and providing those

              misrepresentations to Auditor A.

          219.     Defendants engaged in further acts to conceal their fraudulent actions from 2016

to 2018, during which time Petit, Taylor, and Senken made false statements to, misled, and

omitted material facts from the Audit Committee, outside counsel, Auditor A, Auditor B, and

others.

                 A.   Deceptive Acts Related to the Controller 2 Investigation

          220.     On January 18, 2016, Controller 2, a MiMedx accounting employee who reported

directly to Senken and served as MiMedx Controller from approximately August 2015 to

January 2016, sent an email to Senken complaining that certain transactions described above

involving Distributor A, Distributor C, Distributor D, and Distributor E failed to satisfy GAAP

criteria that would allow MiMedx to recognize revenue at the time of shipment. Controller 2

also alleged internal control deficiencies related to sales personnel extending payment terms and

other incentives to customers that were not disclosed to MiMedx accounting staff.

          221.     On January 19, 2016, Senken forwarded Controller 2’s email to the Audit

Committee Chair along with “management’s draft response,” which Senken had prepared with

the assistance of Petit and Taylor (“Management Response”). The Management Response

rejected Controller 2’s contentions related to revenue recognition and questioned Controller 2’s

understanding of the facts of each distributor relationship.

          222.     In response, the Audit Committee determined to investigate Controller 2’s

allegations (the “Controller 2 Investigation”).

          223.     Petit, Taylor, and Senken each knew that the Controller 2 Investigation was,

among other things, reviewing whether MiMedx had improperly recognized revenue from

distributor transactions.


                                                  - 52 -
              Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 53 of 84



       224.     During the Controller 2 Investigation, Petit, Taylor, and Senken concealed from

the Audit Committee material information regarding the facts and circumstances of the

Distributor E side arrangement, including but not limited to the information described in

paragraphs 134 to 177 above.

       225.     During the Controller 2 Investigation, Petit and Taylor concealed from the Audit

Committee material information regarding the facts and circumstances surrounding certain

MiMedx transactions with Distributor A, Distributor C, and Distributor D, including but not

limited to the information described in paragraphs 31 to 57 and 86 to 133 above.

       226.     During this period, Petit, Taylor, and Senken caused MiMedx to move Controller

2 to a new position where he would not have to sign a management representation letter in

connection with Auditor A’s 2015 annual audit. MiMedx negotiated a severance package with

Controller 2, and he left MiMedx in mid-February 2016.

       227.     Based on their incomplete and inaccurate understanding of MiMedx’s

relationships with Distributor A, Distributor C, Distributor D, and Distributor E, the Audit

Committee concluded that Controller 2’s allegations were without merit.

              B.   Deceptive Acts Related to Auditor A’s 2015 Annual Audit

       228.     Senken informed Auditor A about Controller 2’s email on or about January 20,

2016, at a time when Auditor A was conducting its 2015 annual audit work.

       229.     On or about February 4, 2016, Senken sent to Auditor A a memo describing

MiMedx’s relationships with Distributor A, Distributor C, Distributor D, and Distributor E

substantially similar to his January 19, 2016, email to the Audit Committee Chair described

above (the “February 4 Memo”).

       230.     Senken prepared the February 4 Memo with the assistance of Petit and Taylor.

Like the Management Response, the February 4 Memo failed to disclose material information


                                              - 53 -
              Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 54 of 84



regarding the facts and circumstances surrounding certain MiMedx transactions with Distributor

A, Distributor C, Distributor D, and Distributor E, including but not limited to the information

described in paragraphs 31 to 57 and 86 to 177 above.

       231.     In response to further questions from Auditor A about Distributor C, on or about

February 15, 2016, Petit prepared a memo to Auditor A describing the Distributor C relationship

(the “Petit Distributor C Memo”).

       232.     The Petit Distributor C Memo was misleading in its description of Distributor C’s

business prospects and omitted material facts that Petit knew were relevant to Auditor A’s

revenue recognition analysis including but not limited to the information described in paragraphs

86 to 112 above.

       233.     Petit, Taylor, and Senken each knew that Auditor A was, among other things,

considering Controller 2’s allegations related to Distributor E to determine if MiMedx’s revenue

recognition was appropriate for the relevant transactions. They knew that Auditor A did not

know about the facts and circumstances regarding the side arrangement with Distributor E, but

did not disclose it to Auditor A.

       234.     Petit and Taylor understood that Auditor A was, among other things, considering

Controller 2’s allegations related to Distributor A, Distributor C, and Distributor D to determine

if MiMedx’s revenue recognition was appropriate for the relevant transactions. They knew that

Auditor A did not know about the facts and circumstances regarding the side arrangements with

Distributor A, Distributor C, and Distributor D, but did not disclose them to Auditor A.

       235.     In light of Controller 2’s allegations, Auditor A added a new representation to the

management representation letter for the 2015 annual audit. On or about February 29, 2016,

Petit signed the representation and falsely stated:




                                                - 54 -
              Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 55 of 84



                 Furthermore, all sales recorded by the Company to new distributors in
                 2015 ([Distributor C], [Distributor D], and [Distributor A]) have met the
                 four criteria for revenue recognition pursuant to ASC 605, Revenue
                 Recognition.

              C.    Deceptive Acts Related to the Audit Committee Investigation

       236.      In or around November 2016, MiMedx received a demand letter from counsel for

two MiMedx sales employees alleging a variety of improper and illegal conduct related to

MiMedx’s relationship with Distributor E, including channel stuffing and possible violations of

federal health care fraud statutes.

       237.      The Audit Committee led an investigation into these allegations and retained Law

Firm A as external counsel, who assisted the Audit Committee with conducting interviews and

reviewing documents (the “Audit Committee Investigation”).

       238.      Petit, Taylor, and Senken each knew that the Audit Committee Investigation was

investigating, among other things, whether MiMedx had improperly recognized revenue from

transactions with Distributor E. Petit, Taylor, and Senken each knew that Law Firm A and the

Audit Committee did not know the facts and circumstances regarding the side arrangement with

Distributor E.

       239.      During the Audit Committee Investigation, Petit, Taylor, and Senken concealed

from Law Firm A and the Audit Committee material information regarding the facts and

circumstances of the Distributor E side arrangement, including but not limited to the information

described in paragraphs 134 to 177 above.

       240.      In December 2016, Taylor directed Executive Vice President 1 to provide

incomplete and misleading information to Law Firm A and the Audit Committee regarding the

Reconciliation Group. Following Taylor’s instructions, Executive Vice President 1 provided the

incomplete and misleading information to Law Firm A and the Audit Committee.



                                                - 55 -
              Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 56 of 84



       241.      In February 2017, Petit provided misleading and incomplete information to Law

Firm A and the Audit Committee about the accuracy of information provided to Law Firm A by

Distributor E.

       242.      Because of deceptive acts on the part of Petit, Taylor, and Senken, Law Firm A

and the Audit Committee were not aware of the true facts and circumstances of the Distributor E

side arrangement. Based on this incomplete and inaccurate understanding of MiMedx’s

relationship with Distributor E, the Audit Committee Investigation, among other things, did not

identify MiMedx’s accounting misstatements.

              D.     Deceptive Acts Related to Auditor A’s 2016 Annual Audit

       243.      In or around February 2017, Auditor A raised concerns about Distributor E

revenue recognition related to the Fourth Amendment to the Distributor E distributor agreement,

which granted Distributor E an explicit right to return inventory when the MiMedx relationship

ended in July 2017.

       244.      In response to those concerns, Senken prepared an accounting white paper for

Auditor A, which he forwarded to Petit and Taylor for review. An hour after Senken sent the

memo to Petit and Taylor, Senken distributed a revised white paper that falsely states: “The

Company continues to operate under the contractual payment terms. There are no side

agreements . . . .” The white paper also misquotes the relevant GAAP literature.

       245.      MiMedx, through Senken, provided the white paper to Auditor A. After review,

Auditor A recommended that MiMedx engage a revenue recognition expert, Consultant 1, to

opine on revenue recognition under the amendment.

       246.      Senken sent Consultant 1 the white paper with the false representation about

payment practices.




                                               - 56 -
              Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 57 of 84



       247.     Petit, Taylor, and Senken worked with Consultant 1 to educate him about the

Distributor E relationship. Despite knowing that Consultant 1 was explicitly relying on

management representations to learn the facts of the relationship, Petit, Taylor, and Senken

concealed from Consultant 1 the true facts and circumstances of the Distributor E side

arrangement, including the facts described in paragraphs 134 to 177 above.

       248.     Petit, Taylor, and Senken understood that Consultant 1 was, among other things,

reviewing the Distributor E relationship to determine if MiMedx’s revenue recognition was

appropriate for the relevant transactions. They also knew that Consultant 1 would not learn the

facts and circumstances regarding the side arrangement with Distributor E unless they disclosed

them to Consultant 1.

       249.     Based on his incomplete understanding of the Distributor E relationship,

Consultant 1 concluded that MiMedx’s accounting for Distributor E transactions was

appropriate. Auditor A considered Consultant 1’s analysis and issued an unqualified audit

opinion for MiMedx’s 2016 financial statements.

       250.     Petit, Taylor, and Senken concealed the true facts and circumstances of the

Distributor E side arrangement from Consultant 1. Had Consultant 1 been aware of the true facts

and circumstances of the Distributor E side arrangement, he would have advised MiMedx that it

could not recognize Distributor E revenue at the time of shipment.

       251.     Had Consultant 1 advised MiMedx that it could not recognize Distributor E

revenue at the time of shipment, then Auditor A would not have issued an unqualified audit

opinion as to the presentation of MiMedx’s 2016 financial statements.

       252.     In light of the Audit Committee Investigation, Auditor A added a new

representation to the management representation letter for the 2016 annual audit. On or about




                                               - 57 -
              Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 58 of 84



March 1, 2017, Petit and Senken signed the representation letter and among other things falsely

represented:

                There are no: . . . [s]ide agreements or other arrangements (either written
                or oral) that have not been disclosed to you, including any related to
                payment terms with [Distributor E] and their Product Distribution
                Agreement.

       253.     Because Auditor A had an incomplete understanding of the true facts and

circumstances of the Distributor E side arrangement, it issued an unqualified audit opinion as to

the presentation of MiMedx’s 2015 financial statements.

       254.     On or about March 20, 2017, the SEC’s Division of Corporation Finance sent

MiMedx a letter commenting on MiMedx’s Form 10-K for the period ended December 31, 2016

(the “SEC Comment Letter”). The SEC Comment Letter asked MiMedx to respond to fifteen

questions, including seven questions related to revenue recognition and distributor concentration.

       255.     MiMedx, through a response prepared by Petit, Taylor, and Senken and signed by

Senken, responded to the SEC Comment Letter on April 18, 2017. The response was

subsequently made publicly available by the SEC. Despite multiple responses directly

discussing MiMedx’s relationship with Distributor E, MiMedx’s response did not disclose the

side arrangement. Among other things, MiMedx falsely represented:

           a. That the Company’s independent stocking distributors, including Distributor E,

                “purchase product from the Company at a price which is a discount off of list

                price, contractually take title to the products when they are shipped, and then re-

                sell the products to their customers. Independent stocking distributors are

                obligated to pay us regardless of when, if ever, they sell the products;” and

           b. That “Distributor E has no right to return products sold under our agreement

                except in cases of defect or nonconformity.”



                                                - 58 -
              Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 59 of 84



              E.   Deceptive Acts Related to Auditor B’s 2017 Annual Audit

       256.     In the third quarter of 2017, MiMedx hired Auditor B as its outside auditor.

       257.     In or around January 2018, in connection with Auditor B’s 2017 annual audit,

Auditor B raised a variety of questions about the Distributor E relationship, including questions

about the adequacy of the Controller 2 Investigation and the Audit Committee Investigation.

       258.     On or about February 6, 2018, Auditor B informed the Audit Committee that its

questions were unresolved and that it would not complete MiMedx’s 2017 annual audit until an

investigation was conducted and there was resolution of current and historic allegations

impacting MiMedx’s revenue recognition practices.

       259.     In response, Petit, Taylor, and Senken prepared a memo for Auditor B to persuade

Auditor B that MiMedx’s Distributor E accounting was appropriate. The memo offered

misleading and, in certain cases, false explanations for why MiMedx’s Distributor E accounting

was appropriate. In the memo, Petit, Taylor, and Senken concealed from Auditor B the true facts

and circumstances of the Distributor E side arrangement, including the facts described in

paragraphs 134 to 177 above.

       260.     In February 2018, Auditor B informed MiMedx it would not complete its audit

until the conclusion of the internal investigation. On February 20, 2018, MiMedx filed a Form

8-K attaching a press release announcing that it would delay filing its 2017 Form 10-K and that it

had retained independent legal and accounting advisors to investigate allegations regarding

“certain sales and distribution practices at the Company.”

       261.     Auditor B did not complete its 2017 annual audit. On December 7, 2018,

MiMedx filed a Form 8-K announcing that Auditor B was resigning from its engagement as

MiMedx’s outside auditor.




                                               - 59 -
              Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 60 of 84



IX.    MiMedx, Petit, Taylor, and Senken Profited from their Fraudulent Practices

       262.     During the relevant period, MiMedx awarded cash and equity incentive

compensation to its executives pursuant to two incentive compensation plans: the Assumed 2006

Stock Incentive Plan and the 2016 Equity and Cash Incentive Plan (the “Plans”). Pursuant to the

Plans, MiMedx filed Forms S-8 to register shares of stock, including the most recent Form S-8,

which was filed on or about June 7, 2016. This Form S-8 incorporated by reference MiMedx’s

prior and subsequent periodic filings. During the relevant period, MiMedx obtained money as a

result of its fraudulent conduct through sales of stock upon option exercise.

       263.     In addition, on or about July 3, 2013, MiMedx filed a Form S-3 registering an

offering of new shares in MiMedx. That public offering raised $34 million for MiMedx.

       264.     From approximately 2013 to 2018, Petit, Taylor, and Senken obtained salary,

bonus cash payments, and equity compensation from MiMedx. Upon information and belief,

their salary increases, bonus levels, and equity compensation amounts were influenced by

MiMedx’s misstated financial performance, including revenue.

       265.     Taylor sold MiMedx stock at inflated prices between approximately 2015 and

2017, earning profits from his fraud.

X.     Petit, Taylor, and Senken Misled MiMedx’s Auditors

              A.      Petit and Taylor Misled Auditor A in 2015 Regarding Sales to Distributor
                      A, Distributor B, Distributor C, and Distributor D

       266.     Petit and Taylor made false or misleading statements to Auditor A about

MiMedx’s financial statements, MiMedx’s transactions with Distributor A, Distributor B,

Distributor C, and Distributor D, and MiMedx’s revenue recognition practices in connection with

Auditor A’s audit and review work in connection with the second, third, and fourth quarters and

the full year 2015.



                                               - 60 -
              Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 61 of 84



       267.     As detailed above, among other things, Petit signed management representation

letters to Auditor A through which he made material false and misleading statements or omitted

to state material facts necessary to make statements made not misleading.

       268.     Among other things, Petit and Taylor also omitted to state material facts

necessary to make statements made not misleading in communications with Auditor A regarding

Distributor A, Distributor B, Distributor C, and Distributor D, including that MiMedx recognized

revenue on shipments to Distributor B and Distributor C with the agreement that product could

be swapped in the next quarter, that MiMedx had not determined that Distributor C’s accounts

receivable was collectible, that the Petit Children had loaned to Distributor C the money it used

to pay down its accounts receivable balance, that MiMedx recognized revenue on sales to

Distributor D where there was no agreement on the terms of the arrangement and an undisclosed

right of return, and that MiMedx had granted undisclosed extended payment terms to Distributor

A, Distributor C, and Distributor D.

       269.     Among other things, Petit and Taylor also made material false and misleading

statements or material omissions to Auditor A by:

           a. During the year end 2015 audit of MiMedx’s financial statements, falsely

                representing that the second quarter 2015 Distributor A sale had a fixed payment

                term.

           b. During the year end 2015 audit of MiMedx’s financial statements, falsely

                representing that the fourth quarter 2015 Distributor A sale had a fixed 180 day

                payment term and omitting the material information that Taylor had extended

                contingent payment terms and offered a right of return.




                                               - 61 -
              Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 62 of 84



           c. During the year end 2015 audit of MiMedx’s financial statements, falsely

                representing that Distributor C had a fixed payment term and omitting the

                material information that Petit and Taylor had granted extended payment terms to

                allow Distributor C to sell product through to its customers.

           d. During the year end 2015 audit of MiMedx’s financial statements, representing

                that Distributor C had paid MiMedx $1.4 million toward its accounts receivable

                balance and omitting the material information that Distributor C had been denied

                a commercial loan and, instead, received funding from the Petit Children.

           e. During the year end 2015 audit of MiMedx’s financial statements, omitting the

                material information that Petit had granted Distributor D a right of return.

       270.     Petit’s and Taylor’s misstatements and omissions to Auditor A were material

because a reasonable auditor would consider it important that:

           a. MiMedx’s financial statements were not prepared in accordance with GAAP;

           b. MiMedx’s executives and accounting officers had not fulfilled their

                responsibilities for the design, implementation, and maintenance of internal

                controls;

           c. There were material transactions that were not properly recorded; and

           d. MiMedx officers were engaged in fraud and were aware of fraud.

A reasonable auditor would also consider it important to obtain complete and accurate

information regarding MiMedx’s relationships with and revenue recognition practices regarding

all of its distributors and sales agents. Auditor A relied upon the management representation

letters and considered the statements made within the letters in its audits and quarterly reviews of

MiMedx’s financial statements.




                                                - 62 -
              Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 63 of 84



              B.   Petit, Taylor, and Senken Misled Auditor A from 2015 to 2017 Regarding
                   Sales to Distributor E

       271.     Petit, Taylor, and Senken made false or misleading statements to Auditor A about

MiMedx’s financial statements, MiMedx’s transactions with Distributor E, and MiMedx’s

revenue recognition practices in connection with Auditor A’s audit and review work in

connection with the full years 2015 and 2016, all interim periods for those years, and the first

and second quarters of 2017.

       272.     As detailed above, among other things, Petit and Senken signed management

representation letters to Auditor A through which they made material false and misleading

statements or omitted to state material facts necessary to make statements made not misleading.

       273.     Among other things, Petit, Taylor, and Senken also omitted to state material facts

necessary to make statements made not misleading in communications with Auditor A regarding

Distributor E, including that MiMedx had agreed to the side arrangement with Distributor E, that

the Reconciliation Group existed and was responsible for managing Distributor E’s payments to

MiMedx and Distributor E’s VA inventory, and that Taylor sent the 2013 Taylor Email.

       274.     Among other things, Petit, Taylor, and Senken also made material false and

misleading statements or material omissions to Auditor A by:

           a. During the year end 2015 audit of MiMedx’s financial statements, falsely

                representing that Distributor E had slowed its payments because the relationship

                with MiMedx had deteriorated and omitting the material information that

                Distributor E persisted in paying only what it earned each week from the VA.

           b. During the third quarter of 2016 review of MiMedx’s financial statement, falsely

                representing that Petit and Senken were not aware of any undisclosed allegations

                of fraud and omitting material information about the November 2016 allegations



                                               - 63 -
              Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 64 of 84



                made by two sales associates, which prompted the Audit Committee

                Investigation.

           c. During the year end 2016 audit of MiMedx’s financial statements, falsely

                representing that Distributor E made payments on an irregular schedule and

                omitting the material information that Distributor E paid MiMedx consistently

                based on its weekly VA receipts and any irregular payments were the result of

                requests from MiMedx.

           d. During the year end 2016 audit of MiMedx’s financial statements, falsely

                representing that Distributor E’s answers to written questions from Law Firm A

                were inaccurate and misleading and omitting the material information that

                Distributor E’s answers were factually accurate.

           e. During the year end 2016 audit of MiMedx’s financial statements, falsely

                representing in an accounting white paper that MiMedx and Distributor E had no

                side agreements regarding payment practices and omitting material information

                about the Distributor E side arrangement.

       275.     Petit’s, Taylor’s, and Senken’s misstatements and omissions to Auditor A were

material because a reasonable auditor would consider it important that:

           a. MiMedx’s financial statements were not prepared in accordance with GAAP;

           b. MiMedx’s executives and accounting officers had not fulfilled their

                responsibilities for the design, implementation, and maintenance of internal

                controls;

           c. There were material transactions that were not properly recorded; and

           d. MiMedx officers were engaged in fraud and were aware of fraud.




                                               - 64 -
              Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 65 of 84



A reasonable auditor would also consider it important to obtain complete and accurate

information regarding MiMedx’s relationships with and revenue recognition practices regarding

all of its distributors and sales agents. Auditor A relied upon the management representation

letters and considered the statements made within the letters in its audits and quarterly reviews of

MiMedx’s financial statements.

              C.   Petit, Taylor, and Senken Misled Auditor B in 2017 and 2018 Regarding
                   Sales to Distributor E

       276.     Petit, Taylor, and Senken made false or misleading statements to Auditor B about

MiMedx’s financial statements, MiMedx’s transactions with Distributor E, and MiMedx’s

revenue recognition practices in connection with Auditor B’s audit and review work for the full

year 2017 and the third and fourth quarters of 2017.

       277.     As detailed above, among other things, Petit and Senken signed a management

representation letter to Auditor B through which they made material false and misleading

statements or omitted to state material facts necessary to make statements made not misleading.

       278.     Among other things, Petit, Taylor, and Senken also omitted to state material facts

necessary to make statements made not misleading in communications with Auditor B regarding

Distributor E, including that MiMedx had agreed to the side arrangement with Distributor E, that

the Reconciliation Group existed and was responsible for managing Distributor E’s payments to

MiMedx and Distributor E’s VA inventory, and that Taylor sent the 2013 Taylor Email.

       279.     Among other things, Petit, Taylor, and Senken also made material false and

misleading statements or material omissions to Auditor B by:

           a. During the year end 2017 audit of MiMedx’s financial statements, falsely

                representing that Distributor E had slowed its payments because the relationship




                                               - 65 -
              Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 66 of 84



                with MiMedx had deteriorated and omitting the material information that

                Distributor E persisted in paying only what it earned each week from the VA.

           b. During the year end 2017 audit of MiMedx’s financial statements, falsely

                representing that Distributor E had made no fewer than 10 payments in addition to

                the normal schedule of payments and omitting material information that

                Distributor E’s payments followed the regular schedule and early or prepayments

                were offset by reductions to subsequent regular payments.

       280.     Petit’s, Taylor’s, and Senken’s misstatements and omissions to Auditor B were

material because a reasonable auditor would consider it important that:

           a. MiMedx’s financial statements were not prepared in accordance with GAAP;

           b. MiMedx’s executives and accounting officers had not fulfilled their

                responsibilities for the design, implementation, and maintenance of internal

                controls;

           c. There were material transactions that were not properly recorded; and

           d. MiMedx officers were engaged in fraud and were aware of fraud.

A reasonable auditor would also consider it important to obtain complete and accurate

information regarding MiMedx’s relationships with and revenue recognition practices regarding

all of its distributors and sales agents. Auditor B relied upon the management representation

letter and considered the statements made within the letter in its audit and quarterly reviews of

MiMedx’s financial statements.

XI.    MiMedx Violated Various Reporting Provisions of the Federal Securities Laws;
       Petit, Taylor, and Senken Aided and Abetted Those Violations

       281.     Section 13(a) of the Exchange Act and Rules 13a-1, 13a-11, and 13a-13

thereunder require issuers like MiMedx to file reports with the Commission containing such



                                               - 66 -
              Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 67 of 84



information as the Commission’s rules prescribe. Further, Rule 12b-20 requires that an issuer’s

statement or report contain such further material information as may be necessary to make the

required statements, in light of the circumstances under which they were made, not misleading.

       282.     As described above, MiMedx filed false and misleading annual, quarterly, and

current reports during the Relevant Period. Specifically, as detailed above, MiMedx filed false

and misleading Forms 10-K for the years 2013, 2014, 2015, and 2016, false and misleading

Forms 10-Q for each of the first, second, and third quarters of 2013, 2014, 2015, 2016, and 2017,

and false and misleading Forms 8-K on July 31, 2013, October 17, 2013, October 30, 2013,

February 26, 2014, April 7, 2014, April 25, 2014, July 28, 2014, July 29, 2014, October 14,

2014, October 30, 2014, January 12, 2015, February 26, 2015, April 14, 2015, April 28, 2015,

July 30, 2015, August 7, 2015, October 13, 2015, October 30, 2015, January 11, 2016, February

23, 2016, April 11, 2016, April 25, 2016, July 12, 2016, July 26, 2016, October 12, 2016,

October 27, 2016, January 11, 2017, February 23, 2017, April 13, 2017, April 28, 2017, July 17,

2017, July 26, 2017, October 11, 2017, and October 26, 2017.

       283.     As detailed above, Petit, Taylor, and Senken aided and abetted these violations

relating to financial reporting for the annual and interim periods in 2015 by knowingly or

recklessly providing substantial assistance to those violations. Among other things, Petit, Taylor,

and Senken provided false and misleading information for MiMedx’s reports and omitted

material information from MiMedx’s reports. Further, Petit and Senken signed and certified the

Form 10-K and certified each Form 10-Q. Senken signed MiMedx’s Forms 10-Q and 8-K.

XII.   MiMedx Violated Various Books and Records and Internal Controls Provisions of
       the Federal Securities Laws; Petit, Taylor, and Senken Aided and Abetted Those
       Violations

       284.     Section 13(b)(2)(A) of the Exchange Act requires issuers like MiMedx to make

and keep books, records, and accounts, which, in reasonable detail, accurately and fairly reflect


                                               - 67 -
              Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 68 of 84



the company’s transactions and dispositions of the assets. Section 13(b)(2)(B) of the Exchange

Act requires issuers like MiMedx to devise and maintain a system of sufficient internal

accounting controls.

       285.     As detailed above, MiMedx failed to make and keep books, records, and accounts,

which accurately and fairly reflected its transactions. MiMedx also failed to establish a system

of sufficient internal accounting controls.

       286.     MiMedx did not have effective controls over revenue recognition and lacked

effective controls:

           a. To ensure that revenue was not recognized prior to the company obtaining written

                documentation demonstrating that persuasive evidence of an arrangement existed

                and the terms were fixed or determinable;

           b. To ensure that adequate analysis and documentation existed for distributor

                contracts to ensure timely and accurate recording of revenue in accordance with

                GAAP;

           c. To ensure that sales terms and incentives were appropriately documented and

                communicated to MiMedx’s accounting staff; and

           d. To ensure appropriate accounting for consignment arrangements.

       287.     Petit, Taylor, and Senken aided and abetted MiMedx’s violations of these

provisions for the annual and interim periods in 2015 by knowingly or recklessly providing

substantial assistance to those violations. Among other things, Petit, Taylor, and Senken failed

to implement an appropriate system of internal accounting controls; Petit, Taylor, and Senken

engaged in the conduct described above that led to MiMedx’s false accounting books, records,

and accounts; Petit and Taylor entered into undisclosed side agreements with multiple




                                              - 68 -
              Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 69 of 84



distributors and concealed those side agreements from MiMedx accounting staff; and Petit,

Taylor, and Senken participated in, failed to take action to prevent and failed to disclose to

Auditor A, Auditor B, Law Firm A, and the Audit Committee the side arrangements or

undocumented terms of arrangements with distributors.

XIII. Petit, Taylor, and Senken Violated Internal Control and Record Falsification
      Provisions of the Federal Securities Laws

       288.     Section 13(b)(5) of the Exchange Act prohibits any person from knowingly

circumventing or failing to implement a system of internal accounting controls or knowingly

falsifying books, records, or accounts. Similarly Rule 13b2-1 prohibits any person from directly

or indirectly falsifying or causing to be falsified books, records, or accounts.

       289.     As described above, MiMedx, among other things, did not have effective controls

over revenue recognition, including a lack of effective controls: (i) to ensure that revenue was

not recognized prior to the company obtaining written documentation demonstrating that

persuasive evidence of an arrangement existed and the terms were fixed or determinable; (ii) to

ensure that adequate analysis and documentation existed for distributor contracts to ensure timely

and accurate recording of revenue in accordance with GAAP; (iii) to ensure that sales terms and

incentives were appropriately documented and communicated to MiMedx’s accounting staff; and

(iv) to ensure appropriate accounting for consignment relationships.

       290.     Starting no later than the first quarter of 2015, Petit, Taylor, and Senken

knowingly failed to implement an appropriate system of internal accounting controls. Petit,

Taylor, and Senken were responsible for MiMedx’s internal control structure and were aware of

the issues underlying MiMedx’s internal control failures and misstated accounts.

       291.     Further, internal controls were circumvented by the individual Defendants. For

example, Petit and Taylor entered into side agreements with multiple distributors and failed to



                                                - 69 -
               Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 70 of 84



disclose the terms of those agreements to MiMedx accounting staff, which caused MiMedx to

file false financial statements. Petit, Taylor, and Senken failed to document the side arrangement

with Distributor E, which caused MiMedx to file false financial statements. Also, Petit, Taylor,

and Senken participated in, failed to take action to prevent, and failed to disclose to Auditor A,

Auditor B, Law Firm A, or the Audit Committee the undocumented terms of arrangements with

distributors.

        292.     Petit, Taylor, and Senken falsified MiMedx’s books, records, and accounts by

improperly accounting for MiMedx’s revenue, as detailed above.

XIV. Petit and Senken Made False Certifications in Connection with MiMedx’s Forms
     10-Q and 10-K

        293.     Rule 13a-14 of the Exchange Act requires an issuer’s principal executive and

financial officer to sign certifications that are included as exhibits to each periodic report

containing financial statements. As required by Section 302 of the Sarbanes-Oxley Act of 2002

(“SOX”) [15 U.S.C. § 7241(a)], the certifications must state that, among other things: (1) the

signing officer has reviewed the report; (2) based on the officer’s knowledge, the report does not

contain any untrue statement of material fact or omit to state any material fact; and (3) based on

the officer’s knowledge, the financial statements, and other financial information included in the

report, fairly present, in all material respects, the financial condition, results of operations and

cash flows for the issuer for the period presented.

        294.     As detailed above, Petit certified MiMedx’s Form 10-K for the period ended

December 31, 2015, and Forms 10-Q for the first, second and third quarters of 2015. Petit

violated Exchange Act Rule 13a-14 in MiMedx’s periodic reports identified in this paragraph by

falsely certifying paragraphs 2 and 3 of the SOX 302 certifications.




                                                 - 70 -
              Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 71 of 84



       295.     As detailed above, Senken certified MiMedx’s Form 10-K for the period ended

December 31, 2015, and Forms 10-Q for the first, second and third quarters of 2015. Senken

violated Exchange Act Rule 13a-14 in MiMedx’s periodic reports identified in this paragraph by

falsely certifying paragraphs 2 and 3 of the SOX 302 certifications.

XV.    Petit and Taylor Were Control Persons of MiMedx

       296.     Petit had significant control over MiMedx during the time period relevant to this

Complaint.

       297.     Petit was Chairman and CEO of MiMedx. Petit had longstanding personal and

professional relationships with the majority of MiMedx’s Board of Directors and senior

executive management. He exercised control over MiMedx’s general operations, set and

communicated MiMedx’s financial targets, and signed and/or certified MiMedx’s periodic

filings. Moreover, as detailed above, he engaged in and shares culpability for the specific

improper activity that is the subject of this Complaint, including transactions with Distributor B,

Distributor C, Distributor D, and Distributor E.

       298.     Taylor had significant control over MiMedx during the time period relevant to

this Complaint.

       299.     Taylor was a Director, President, and COO of MiMedx. Taylor exercised control

over MiMedx’s general operations, directly supervised the sales staff, and managed the day-to-

day operations of MiMedx. Moreover, as detailed above, Taylor engaged in and shares

culpability for the specific improper activity that is the subject of this Complaint, including

transactions with Distributor A, Distributor B, Distributor C, and Distributor E.




                                                - 71 -
                Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 72 of 84



                                   FIRST CLAIM FOR RELIEF

         Fraud—Violation of Exchange Act Section 10(b) and Rule 10b-5 Thereunder
                      [15 U.S.C. § 78j(b) and 17 C.F.R. § 240.10b-5]
                      (Against MiMedx, Petit, Taylor, and Senken)

         300.     The SEC realleges and incorporates by reference paragraphs 1 to 299, as though

fully set forth herein.

         301.     By virtue of the foregoing, MiMedx (from 2013 through 2018) and Petit, Taylor,

and Senken (from no later than 2015 through 2018), directly or indirectly, acting with scienter,

by use of the means or instrumentalities of interstate commerce, or of the mails, or of a facility of

a national securities exchange, in connection with the purchase or sale of a security:

(a) employed devices, schemes or artifices to defraud; (b) made untrue statements of material

fact or omitted to state material facts necessary in order to make the statements made, in light of

the circumstances under which they were made, not misleading; and (c) engaged in acts,

practices or courses of business which operated or would operate as a fraud or deceit upon

another person.

         302.     By reason of the conduct described above, MiMedx, Petit, Taylor, and Senken,

directly or indirectly, violated, and unless restrained and enjoined, will again violate, Section

10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17 C.F.R. § 240.10b-

5(b)].

                                 SECOND CLAIM FOR RELIEF

Fraud—Aiding and Abetting MiMedx’s Violation of Exchange Act Section 10(b) and Rule
                                 10b-5 Thereunder
                   [15 U.S.C. § 78j(b) and 17 C.F.R. § 240.10b-5]
                 (Alternatively, against Petit, Taylor, and Senken)

         303.     The SEC realleges and incorporates by reference paragraphs 1 to 299, as though

fully set forth herein.



                                                - 72 -
               Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 73 of 84



        304.     By virtue of the foregoing, from no later than 2015 through 2018, Petit, Taylor,

and Senken each provided knowing and substantial assistance to MiMedx, who, directly or

indirectly, acting with scienter, by use of the means or instrumentalities of interstate commerce,

or of the mails, or of a facility of a national securities exchange, in connection with the purchase

or sale of a security: (a) employed devices, schemes, or artifices to defraud; (b) made untrue

statements of material fact or omitted to state material facts necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading; and

(c) engaged in acts, practices, or courses of business which operated or would operate as a fraud

or deceit upon another person.

        305.     Accordingly, Petit, Taylor, and Senken aided and abetted and, unless restrained

and enjoined, will again aid and abet, the violations of Section 10(b) of the Exchange Act and

Rule 10b-5 thereunder [15 U.S.C. § 78j(b) and 17 C.F.R. § 240.10b-5].

                                  THIRD CLAIM FOR RELIEF

   Fraud—Control Person Liability under Section 20(a) of the Exchange Act [15 U.S.C.
     § 78t(a)] for MiMedx’s Violation of Exchange Act Section 10(b) and Rule 10b-5
                                       Thereunder
                      [15 U.S.C. § 78j(b) and 17 C.F.R. § 240.10b-5]
                         (Alternatively, against Petit and Taylor)

        306.     The SEC realleges and incorporates by reference paragraphs 1 to 299, as though

fully set forth herein.

        307.     By virtue of the foregoing, from no later than 2015 through 2018, Petit and Taylor

exercised control over and culpably participated in the conduct of MiMedx, which, directly or

indirectly, acting with scienter, by use of the means or instrumentalities of interstate commerce,

or of the mails, or of a facility of a national securities exchange, in connection with the purchase

or sale of a security: (a) employed devices, schemes, or artifices to defraud; (b) made untrue

statements of material fact or omitted to state material facts necessary in order to make the


                                                - 73 -
               Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 74 of 84



statements made, in light of the circumstances under which they were made, not misleading; and

(c) engaged in acts, practices, or courses of business which operated or would operate as a fraud

or deceit upon another person.

        308.     Accordingly, Petit and Taylor are liable as control persons under Section 20(a) of

the Exchange Act [15 U.S.C. § 78t(a)] for MiMedx’s violations of Section 10(b) of the Exchange

Act and Rule 10b-5 thereunder [15 U.S.C. § 78j(b) and 17 C.F.R. § 240.10b-5].

                                 FOURTH CLAIM FOR RELIEF

     Fraud in the Offer or Sale of Securities—Violations of Securities Act Section 17(a)
                                     [15 U.S.C. § 77q(a)]
                       (Against MiMedx, Petit, Taylor, and Senken)

        309.     The SEC realleges and incorporates by reference paragraphs 1 to 299, as though

fully set forth herein.

        310.     By virtue of the foregoing, MiMedx (from 2013 through 2018), and Petit, Taylor,

and Senken (from no later than 2015 through 2018) have, directly or indirectly, in the offer or

sale of securities, by use of the means or instruments of transportation or communication in

interstate commerce or by use of the mails, (1) employed a device, scheme, or artifice to defraud

with scienter; (2) obtained money or property by means of an untrue statement of material fact or

omission to state a material fact necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading, and/or (3) engaged in transactions,

practices or courses of business that operated or would operate as a fraud or deceit upon the

purchasers of such securities.

        311.     Accordingly, MiMedx, Petit, Taylor, and Senken violated and, unless restrained

and enjoined, will again violate Section 17(a) of the Securities Act [15 U.S.C. § 77q(a)].




                                                - 74 -
               Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 75 of 84



                                  FIFTH CLAIM FOR RELIEF

   Fraud in the Offer or Sale of Securities—Aiding and Abetting MiMedx’s Violations of
                                 Securities Act Section 17(a)
                                    [15 U.S.C. § 77q(a)]
                     (Alternatively, against Petit, Taylor, and Senken)

        312.     The SEC realleges and incorporates by reference paragraphs 1 to 299, as though

fully set forth herein.

        313.     By virtue of the foregoing, from at least 2015 through 2018, Petit, Taylor, and

Senken each provided knowing and substantial assistance to MiMedx, who, directly or

indirectly, in the offer or sale of securities, by use of the means or instruments of transportation

or communication in interstate commerce or by use of the mails, (1) employed a device, scheme,

or artifice to defraud with scienter; (2) obtained money or property by means of an untrue

statement of material fact or omission to state a material fact necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading,

and/or (3) engaged in transactions, practices or courses of business that operated or would

operate as a fraud or deceit upon the purchasers of such securities.

        314.     Accordingly, Petit, Taylor, and Senken have each aided and abetted and, unless

restrained and enjoined, will again aid and abet, violations of Section 17(a) of the Securities Act

[15 U.S.C. § 77q(a)].

                                  SIXTH CLAIM FOR RELIEF

                Deceit of Auditors—Violations of Rule 13b2-2 of the Exchange Act
                                    [17 C.F.R. § 240.13b2-2]
                               (Against Petit, Taylor, and Senken)

        315.     The SEC realleges and incorporates by reference paragraphs 1 to 299, as though

fully set forth herein.




                                                - 75 -
               Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 76 of 84



        316.     By virtue of the foregoing, from no later than 2015 through 2018, Petit, Taylor,

and Senken each, directly or indirectly, made or caused to be made materially false or misleading

statements to an accountant in connection with audits, reviews, or examinations of MiMedx’s

financial statements or in the preparation or filing of MiMedx’s documents or reports required to

be filed with the SEC; or omitted to state, or caused another person to omit to state, material facts

necessary in order to make statements made, in light of the circumstances under which such

statement were made, not misleading, to an accountant in connection with audits, reviews, or

examinations of financial statements or in the preparation or filing of MiMedx’s documents or

reports required to be filed with the SEC.

        317.     Accordingly, Petit, Taylor, and Senken each violated and, unless restrained and

enjoined, will again violate Rule 13b2-2 of the Exchange Act [17 C.F.R. § 240.13b2-2].

                                SEVENTH CLAIM FOR RELIEF

False Books, Records, or Accounts—Violations of Section 13(b)(5) of the Exchange Act and
                                 Rule 13b2-1 Thereunder
                   [15 U.S.C. § 78m(b)(5) and 17 C.F.R. § 240.13b2-1]
                           (Against Petit, Taylor, and Senken)

        318.     The SEC realleges and incorporates by reference paragraphs 1 to 299, as though

fully set forth herein.

        319.     By virtue of the foregoing, with respect to MiMedx’s financial statements for

periods in 2015, Petit, Taylor, and Senken knowingly circumvented or knowingly failed to

implement a system of internal accounting controls to assure that MiMedx’s financial statements

were prepared in conformity with GAAP or knowingly falsified or caused to be falsified books,

records, or accounts of MiMedx.




                                                - 76 -
               Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 77 of 84



        320.     Accordingly, Petit, Taylor, and Senken violated and, unless restrained and

enjoined, will again violate Section 13(b)(5) of the Exchange Act and Rule 13b2-1 thereunder

[15 U.S.C. § 78m(b)(5) and 17 C.F.R. § 240.13b2-1].

                                 EIGHTH CLAIM FOR RELIEF

               False Certifications—Violations of Rule 13a-14 of the Exchange Act
                                    [17 C.F.R. § 240.13a-14]
                                   (Against Petit and Senken)

        321.     The SEC realleges and incorporates by reference paragraphs 1 to 299, as though

fully set forth herein.

        322.     By virtue of the foregoing, Petit signed and submitted SOX 302 certifications to

MiMedx’s 2015 Form 10-K, and MiMedx’s Forms 10-Q for each quarter during 2015, in which

he falsely certified paragraphs 2 and 3 of the SOX 302 certifications.

        323.     By virtue of the foregoing, Senken signed and submitted SOX 302 certifications

to MiMedx’s 2015 Form 10-K, and MiMedx’s Forms 10-Q for each quarter during 2015, in

which he falsely certified paragraphs 2 and 3 of the SOX 302 certifications.

        324.     Accordingly, Petit and Senken violated Exchange Act 13a-14 [17 C.F.R.

§ 240.13a-14].

                                  NINTH CLAIM FOR RELIEF

  False SEC Filings—Violations of Section 13(a) of the Exchange Act and Rules 12b-20,
                                 13a-1, 13a-11, 13a-13
 [15 U.S.C. § 78m(a) and 17 C.F.R. §§ 240.12b-20, 240.13a-1, 240.13a-11, and 240.13a-13]
                                   (Against MiMedx)

        325.     The SEC realleges and incorporates by reference paragraphs 1 to 299, as though

fully set forth herein.

        326.     By virtue of the foregoing, from 2013 through 2017, MiMedx, which was an

issuer of securities registered pursuant to Section 12 of the Exchange Act, filed materially false



                                                - 77 -
               Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 78 of 84



and misleading current reports, materially false and misleading quarterly reports, and materially

false and misleading annual reports with the SEC that made untrue statements of material fact or

omitted to state material facts necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading, in violation of Section 13(a) of the

Exchange Act and Rules 12b-20, 13a-1, 13a-11, and 13a-13.

        327.     Accordingly, MiMedx violated and, unless restrained and enjoined, will again

violate Section 13(a) of the Exchange Act and Rules 12b-20, 13a-1, 13a-11, and 13a-13

thereunder [15 U.S.C. § 78m(a) and 17 C.F.R. §§ 240.12b-20, 240.13a-1, 240.13a-11, and

240.13a-13].

                                 TENTH CLAIM FOR RELIEF

   False SEC Filings—Aiding and Abetting MiMedx’s Violations of Section 13(a) of the
                  Exchange Act and Rules 12b-20, 13a-1, 13a-11, 13a-13
 [15 U.S.C. § 78m(a) and 17 C.F.R. §§ 240.12b-20, 240.13a-1, 240.13a-11, and 240.13a-13]
                           (Against Petit, Taylor, and Senken)

        328.     The SEC realleges and incorporates by reference paragraphs 1 to 299, as through

fully set forth herein.

        329.     By virtue of the foregoing, with respect to MiMedx’s financial statements for

periods in 2015, Petit, Taylor, and Senken, each provided knowing and substantial assistance to

MiMedx, who, as an issuer of securities registered pursuant to Section 12 of the Exchange Act,

filed materially false and misleading current reports, materially false and misleading quarterly

reports, and materially false and misleading annual reports with the SEC that made untrue

statements of material fact or omitted to state material facts necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading, in

violation of Section 13(a) of the Exchange Act and Rules 12b-20, 13a-1, 13a-11, and 13a-13.




                                               - 78 -
               Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 79 of 84



        330.     Accordingly, Petit, Taylor, and Senken each aided and abetted and, unless

restrained and enjoined, will again aid and abet, violations of Section 13(a) of the Exchange Act

and Rules 12b-20, 13a-1, 13a-11, and 13a-13 thereunder [15 U.S.C. § 78m(a) and 17 C.F.R. §§

240.12b-20, 240.13a-1, 240.13a-11, and 240.13a-13].

                               ELEVENTH CLAIM FOR RELIEF

 False SEC Filings—Control Person Liability under Section 20(a) of the Exchange Act [15
 U.S.C. § 78t(a)] for MiMedx’s Violations of Section 13(a) of the Exchange Act and Rules
                              12b-20, 13a-1, 13a-11, 13a-13
 [15 U.S.C. § 78m(a) and 17 C.F.R. §§ 240.12b-20, 240.13a-1, 240.13a-11, and 240.13a-13]
                               (Against Petit and Taylor)

        331.     The SEC realleges and incorporates by reference paragraphs 1 to 299, as through

fully set forth herein.

        332.     By virtue of the foregoing, with respect to MiMedx’s financial statements for

periods in 2015, Petit and Taylor exercised control over and culpably participated in the conduct

of MiMedx, which, as an issuer of securities registered pursuant to Section 12 of the Exchange

Act, filed materially false and misleading current reports, materially false and misleading

quarterly reports, and materially false and misleading annual reports with the SEC that made

untrue statements of material fact or omitted to state material facts necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading, in

violation of Section 13(a) of the Exchange Act and Rules 12b-20, 13a-1, 13a-11, and 13a-13.

        333.     Accordingly, Petit and Taylor are liable as control persons under Section 20(a) of

the Exchange Act [15 U.S.C. § 78t(a)] for MiMedx’s violations of Section 13(a) of the Exchange

Act and Rules 12b-20, 13a-1, 13a-11, and 13a-13 thereunder [15 U.S.C. § 78m(a) and 17 C.F.R.

§§ 240.12b-20, 240.13a-1, 240.13a-11, and 240.13a-13].




                                                - 79 -
               Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 80 of 84



                                 TWELFTH CLAIM FOR RELIEF

        False Books and Records—Violations of Section 13(b)(2) of the Exchange Act
                                [15 U.S.C. § 78m(b)(2)]
                                  (Against MiMedx)

        334.     The SEC realleges and incorporates by reference paragraphs 1 to 299, as though

fully set forth herein.

        335.     By virtue of the foregoing, from 2013 through 2018, MiMedx, in violation of

Section 13(b)(2) of the Exchange Act, failed to make and keep books, records, and accounts,

which, in reasonable detail, accurately and fairly reflected MiMedx’s transactions and

dispositions of its assets and failed to devise and maintain a system of internal accounting

controls sufficient to provide reasonable assurances that transactions were recorded as necessary

to permit preparation of financial statements in conformity with GAAP and any other criteria

applicable to such statements.

        336.     Accordingly, MiMedx violated and, unless restrained and enjoined, will again

violate Section 13(b)(2) of the Exchange Act [15 U.S.C. § 78m(b)(2)].

                                  THIRTEENTH CLAIM FOR RELIEF

                False Books and Records—Aiding and Abetting of MiMedx’s Violations of
                       Section 13(b)(2) of the Exchange Act [15 U.S.C. § 78m(b)(2)]
                                   (Against Petit, Taylor, and Senken)

        337.     The SEC realleges and incorporates by reference paragraphs 1 to 299, as though

fully set forth herein.

        338.     By virtue of the foregoing, with respect to MiMedx’s financial statements for

periods in 2015, Petit, Taylor, and Senken each provided knowing and substantial assistance to

MiMedx, which, in violation of Section 13(b)(2) of the Exchange Act, failed to make and keep

books, records, and accounts, which, in reasonable detail, accurately and fairly reflected

MiMedx’s transactions and dispositions of its assets and failed to devise and maintain a system


                                               - 80 -
               Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 81 of 84



of internal accounting controls sufficient to provide reasonable assurances that transactions were

recorded as necessary to permit preparation of financial statements in conformity with GAAP

and any other criteria applicable such statements.

        339.     Accordingly, Petit, Taylor, and Senken aided and abetted and, unless restrained

and enjoined, will again aid and abet, violations of Section 13(b) of the Exchange Act [15 U.S.C.

§ 78m(b)(2)].

                                  FOURTEENTH CLAIM FOR RELIEF

             False Books and Records—Control Person Liability under Section 20(a) of the
            Exchange Act [15 U.S.C. § 78t(a)] for MiMedx’s Violations of Section 13(b)(2) of
                              the Exchange Act [15 U.S.C. § 78m(b)(2)]
                                      (Against Petit and Taylor)

        340.     The SEC realleges and incorporates by reference paragraphs 1 to 299, as though

fully set forth herein.

        341.     By virtue of the foregoing, with respect to MiMedx’s financial statements for

periods in 2015, Petit and Taylor exercised control over and culpably participated in the conduct

of MiMedx, which, in violation of Section 13(b)(2) of the Exchange Act, failed to make and

keep books, records, and accounts, which, in reasonable detail, accurately and fairly reflected

MiMedx’s transactions and dispositions of its assets and failed to devise and maintain a system

of internal accounting controls sufficient to provide reasonable assurances that transactions were

recorded as necessary to permit preparation of financial statements in conformity with GAAP

and any other criteria applicable to such statements.

        342.     Accordingly, Petit and Taylor are liable as control persons under Section 20(a) of

the Exchange Act [15 U.S.C. § 78t(a)] for MiMedx’s violations of Section 13(b)(2) of the

Exchange Act [15 U.S.C. § 78m(b)(2)].




                                                - 81 -
               Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 82 of 84



                               FIFTEENTH CLAIM FOR RELIEF

   Failure to Reimburse—Violation of Section 304(a) of the Sarbanes-Oxley Act of 2002
                                [15 U.S.C. § 7243(a)]
                             (Against Petit and Senken)

        343.     The SEC realleges and incorporates by reference paragraphs 1 to 299, as though

fully set forth herein.

        344.     By virtue of the foregoing, MiMedx filed reports that were in material non-

compliance with its financial reporting requirements under the federal securities laws from May

10, 2013, when MiMedx’s Form 10-Q for the first quarter of 2013 was filed until October 31,

2017, when MiMedx’s Form 10-Q for the third quarter of 2017 was filed. MiMedx’s material

non-compliance with its financial reporting requirements resulting from the misconduct required

the company to prepare accounting restatements for its 2013, 2014, 2015, 2016, and 2017

financial statements.

        345.     Petit and Senken received or obtained, during the statutory time periods

established by the Sarbanes-Oxley Act of 2002, bonuses, incentive and/or equity-based

compensation, which they have failed to reimburse to MiMedx.

        346.     The SEC has not exempted Petit or Senken, pursuant to Section 304(b) of the

Sarbanes-Oxley Act of 2002, from its application under Section 304(a).

        347.     Accordingly, Petit and Senken violated, and unless ordered to comply will

continue to violate, Section 304(a) of the Sarbanes-Oxley Act of 2002 [15 U.S.C. § 7243(a)].

                                        RELIEF SOUGHT

        WHEREFORE, the SEC respectfully requests that this Court:

                                                  I.

        Find that each of the Defendants committed the violations alleged in this Complaint;




                                                - 82 -
            Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 83 of 84



                                                 II.

       Enter an injunction, in a form consistent with Rule 65(d) of the Federal Rules of Civil

Procedure, permanently restraining and enjoining each of the Defendants from violating, directly

or indirectly, the laws and rules they are alleged to have violated in this Complaint;

                                                III.

       Order that Petit, Taylor, and Senken be permanently prohibited from acting as an officer

or director of any public company;

                                                IV.

       Order that each of the Defendants disgorge any and all ill-gotten gains, together with pre-

judgment interest, derived from the improper conduct set forth in this Complaint, plus post-

judgment interest;

                                                 V.

       Order that each of the Defendants pay civil money penalties pursuant to Section 20(d) of

the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d) of the Exchange Act [15 U.S.C.

§ 78u(d)], in an amount to be determined by the Court, plus post-judgment interest;

                                                VI.

       Order that Petit and Senken reimburse MiMedx for all bonuses, incentive-based and

equity-based compensation pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 [15

U.S.C. § 7243(a)];

                                                VII.

       Grant such other relief as this Court may deem just or appropriate.



                                               - 83 -
Case 1:19-cv-10927 Document 1 Filed 11/26/19 Page 84 of 84




             26
